--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of June 12,
2009, between Advanced Battery Technologies, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Certificate of Designation (as defined
herein), and (b) the following terms have the meanings set forth in this Section
1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Amendment” means an amendment to the Company’s articles of incorporation that
increases the number of authorized shares of Common Stock from 60,000,000 to
150,000,000.
 
“Authorized Share Approval” means (i) the vote by the stockholders of the
company to approve the Amendment and (ii) the filing by the Company of the
Amendment with the Secretary of State of the State of Delaware and the
acceptance of the Amendment by the Secretary of State of the State of Delaware.
 
“Bloomberg L.P.” means Bloomberg L.P. or, if Bloomberg L.P. no longer reports
the applicable pricing or other information, such other data service as may in
the future replace Bloomberg L.P. as the primary industry source of stock market
data.
 
 “Board of Directors” means the board of directors of the Company.


 
 

--------------------------------------------------------------------------------

 
 
 “Business Day” means any day except any Saturday, any Sunday, any day which is
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
 “Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware, in
the form of Exhibit A attached hereto.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived.
 
“Closing Price” means on any particular date (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 p.m. (New York City time)), (b) if there is no such
price on such date, then the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 p.m. (New
York City time)), (c)  if the Common Stock is not then listed or quoted on a
Trading Market and if prices for the Common Stock are then reported in the “pink
sheets” published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) if the shares of Common Stock are
not then publicly traded the fair market value as of such date of a share of
Common Stock as determined by an independent appraiser selected in good faith by
the Purchasers of a majority in interest of the Shares then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
 “Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Robert Brantl, Esq., with offices located at 52 Mulligan
Lane, Irvington, NY 10533.


 
2

--------------------------------------------------------------------------------

 
 
“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
 “Effective Date” means the earlier of the date that (a) all of the Registrable
Securities (as defined in the Registration Rights Agreement) have been
registered for resale by the holders thereof pursuant to a registration
statement(s) declared effective by the Commission and (b) all of the Registrable
Securities have been sold pursuant to Rule 144 or may be sold pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions.
 
 “Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, and (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).


“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).


 
3

--------------------------------------------------------------------------------

 
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).


“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


 “Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).


“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).


“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Placement Agent” means Rodman & Renshaw, LLC.


 “Preferred Stock” means the up to 7,000 shares of the Company’s 0% Series F
Convertible Preferred Stock issued hereunder having the rights, preferences and
privileges set forth in the Certificate of Designation, in the form of Exhibit A
hereto.


 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).
 
 “Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.


 
4

--------------------------------------------------------------------------------

 
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all shares of
Preferred Stock, ignoring any conversion or exercise limits set forth therein,
and assuming that any previously unconverted shares of Preferred Stock are held
until the third anniversary of the Closing Date.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).


“Securities” means the Preferred Stock, the Warrants, the Warrant Shares and the
Underlying Shares.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


 “Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).


“Stated Value” means $1,000 per share of Preferred Stock.


“Subscription Amount” shall mean, as to each Purchaser, the aggregate amount to
be paid for the Preferred Stock purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.


 “Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a) and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.


 
5

--------------------------------------------------------------------------------

 
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.


 “Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).


“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants, the Registration Rights Agreement, the Voting Agreement, all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.


“Transfer Agent” means Continental Stock Transfer & Trust Co., the current
transfer agent of the Company, with a mailing address of 17 Battery Place, New
York, NY 10004 and a facsimile number of 212-509-5150, and any successor
transfer agent of the Company.


“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Preferred Stock and upon exercise of the
Warrants.


“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b).
 
 “VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
“Warrants” means, collectively, the Series A Common Stock purchase warrants,
Series B Common Stock purchase warrants and Series C Common Stock purchase
warrants delivered to the Purchasers at the Closing in accordance with Section
2.2(a) hereof, in the form of Exhibit C attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
"WS" means Weinstein Smith LLP with offices located at 420 Lexington Avenue,
Suite 2620, New York, New York 10170-0002.

 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, up to an
aggregate of $7,000,000 of shares of Preferred Stock with an aggregate Stated
Value for each Purchaser equal to such Purchaser’s Subscription Amount as set
forth on the signature page hereto executed by such Purchaser, and Warrants as
determined by pursuant to Section 2.2(a).  The aggregate number of shares of
Preferred Stock sold hereunder shall be up to 7,000. Each Purchaser shall
deliver to the Company via wire transfer or a certified check of immediately
available funds equal to its Subscription Amount and the Company shall deliver
to each Purchaser its respective shares of Preferred Stock and Warrants as
determined pursuant to Section 2.2(a), and the Company and each Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the
Closing.  Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of WS or such other
location as the parties shall mutually agree.
 
 
2.2
Deliveries.

 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 
 
(i)
this Agreement duly executed by the Company;

 
(ii)           a legal opinion of Company Counsel, substantially in the form of
Exhibit D attached hereto;
 
(iii)           a certificate evidencing a number of shares of Preferred Stock
equal to such Purchaser’s Subscription Amount divided by the Stated Value,
registered in the name of such Purchaser;
 
(iv)           evidence of the filing and acceptance of the Certificate of
Designation from the Secretary of State of Delaware;
 
(v)           Series A Warrants registered in the name of such Purchaser to
purchase up to a number of shares of Common Stock equal to 45% of such
Purchaser’s Conversion Shares, with an exercise price equal to $4.92, subject to
adjustment therein, which Series A Warrants shall be exercisable after the six
month anniversary of the date hereof and have a term of exercise equal to five
years from the initial date of exercisability of such Warrants;


 
7

--------------------------------------------------------------------------------

 
 
(vi)           Series B Warrants registered in the name of such Purchaser to
purchase such Purchaser’s pro rata portion of up to 1,750,000 shares of Common
Stock, with an exercise price equal to $4.00, subject to adjustment therein,
which Series B Warrants shall be exercisable after the date hereof and have a
term of exercise equal to the later of (A) the 180 day anniversary of the date
of issuance of such Warrants and (B) the 30 day anniversary of the later of (y)
the Effective Date and (z) the date that the Company receives the Authorized
Share Approval;
 
(vii)          Series C Warrants registered in the name of such Purchaser to
purchase such Purchaser’s pro rata portion of up to a number of shares of Common
Stock equal to 437,500, with an exercise price equal to $5.68, subject to
adjustment therein, which Series C Warrants shall be exercisable after the six
month anniversary of the date hereof and have a term of exercise equal to five
years from the initial date of exercisability of such Warrants;
 
(viii)         the Voting Agreement shall have been executed and delivered to
such Purchaser by the Company and each Stockholder; and
 
(ix)           the Registration Rights Agreement duly executed by the Company.
 
(b)           On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
 
(i)
this Agreement duly executed by such Purchaser;

 
(ii)           such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company; and
 
(iii)           the Registration Rights Agreement duly executed by such
Purchaser.
 
 
2.3
Closing Conditions.

 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein);
 
(ii)           all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and
 
(iii)           the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.


 
8

--------------------------------------------------------------------------------

 
 
(b)           The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:
 
(i)            the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein);
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iv)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and
 
(v)           from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market (except for any suspension of trading of limited duration agreed
to by the Company, which suspension shall be terminated prior to the Closing),
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.  If the Company has no subsidiaries, all other
references to the Subsidiaries or any of them in the Transaction Documents shall
be disregarded.


 
9

--------------------------------------------------------------------------------

 
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.


 
10

--------------------------------------------------------------------------------

 
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.6 of this Agreement,
(ii) the filing with the Commission pursuant to the Registration Rights
Agreement, (iii) the notice and/or application(s) to each applicable Trading
Market for the issuance and sale of the Securities and the listing of the
Underlying Shares for trading thereon in the time and manner required thereby
and (iv) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).
 
(f)           Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares at least equal to the Required Minimum on the date hereof.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of
shares of Common Stock owned beneficially, and of record, by Affiliates of the
Company as of the date hereof. The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans and pursuant to the conversion
and/or exercise of Common Stock Equivalents outstanding as of the date of the
most recently filed periodic report under the Exchange Act.  No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities, there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
 
11

--------------------------------------------------------------------------------

 
 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP.  Such statements fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.


 
12

--------------------------------------------------------------------------------

 
 
(i)            Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof: (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans.  The Company does not have pending before
the Commission any request for confidential treatment of information.  Except
for the issuance of the Securities contemplated by this Agreement or as set
forth on Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective business,
prospects, properties, operations, assets or financial condition, that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least 1 Trading Day prior to the date that this representation is
made.
 
(j)            Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.


 
13

--------------------------------------------------------------------------------

 
 
(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the knowledge of the Company, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(l)            Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) is or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
reasonably be expected to result in a Material Adverse Effect.
 
(m)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
 
 
14

--------------------------------------------------------------------------------

 
 
(o)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as necessary
or material for use in connection with their respective businesses as described
in the SEC Reports and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  Neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(p)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
Subscription Amount.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.


 
15

--------------------------------------------------------------------------------

 
 
(r)            Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(s)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(t)            Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.


 
16

--------------------------------------------------------------------------------

 
 
(v)           Registration Rights.  Other than pursuant to the Registration
Rights Agreement, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.
 
(w)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(x)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
(y)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.   The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.  The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.


 
17

--------------------------------------------------------------------------------

 
 
(z)            No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(aa)          Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing
Date.  Schedule 3.1(aa) sets forth as of the date hereof all outstanding secured
and unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.  For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP.  Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.
 
(bb)         Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.


 
18

--------------------------------------------------------------------------------

 
 
(cc)          No General Solicitation.  Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising.  The Company has offered
the Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(dd)          Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(ee)          Accountants.  The Company’s accounting firm is set forth on
Schedule 3.1(ee) of the Disclosure Schedules.  To the knowledge and belief of
the Company, such accounting firm: (i) is a registered public accounting firm as
required by the Exchange Act and (ii) has expressed its opinion with respect to
the financial statements included in the Company’s Annual Report for the year
ended December 31, 2008.
 
(ff)           Seniority.  As of the Closing Date, no Indebtedness or other
claim against the Company is senior to the Preferred Stock in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise, other than indebtedness secured by purchase money security interests
(which is senior only as to underlying assets covered thereby) and capital lease
obligations (which is senior only as to the property covered thereby).
 
(gg)         No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.
 
(hh)          Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.


 
19

--------------------------------------------------------------------------------

 
 
(ii)           Acknowledgment Regarding Purchaser’s Trading Activity.  Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Sections 3.2(f) and 4.15 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers have been asked by the Company to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term, (ii) past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and (iv)
each Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction.  The Company
further understands and acknowledges that (y) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(jj)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(kk)          Stock Option Plans. Each stock option granted by the Company under
the Company’s stock option plan was granted (i) in accordance with the terms of
the Company’s stock option plan and (ii) with an exercise price at least equal
to the fair market value of the Common Stock on the date such stock option would
be considered granted under GAAP and applicable law. No stock option granted
under the Company’s stock option plan has been backdated.  The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.
 
 
20

--------------------------------------------------------------------------------

 
 
3.2           Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)           Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).  Such Purchaser is acquiring
the Securities hereunder in the ordinary course of its business.
 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any shares of Preferred Stock, it will be
either: (i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.


 
21

--------------------------------------------------------------------------------

 
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or, to its knowledge, any other general solicitation or general advertisement.
 
(f)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.


 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.


 
22

--------------------------------------------------------------------------------

 
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Registration Rights
Agreement and shall have the rights and obligations of a Purchaser under this
Agreement and the Registration Rights Agreement.
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:
 
 [NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AND, UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE
TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON [EXERCISE]
[CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.


 
23

--------------------------------------------------------------------------------

 
 
(c)           Certificates evidencing the Underlying Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof): (i) while
a registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Underlying Shares pursuant to Rule 144, (iii) if such
Underlying Shares are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date if required by the Transfer Agent to effect the removal of the
legend hereunder. If all or any shares of Preferred Stock are converted or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Underlying Shares, or if such
Underlying Shares may be sold under Rule 144 and the Company is then in
compliance with the current public information required under Rule 144, or if
the Underlying Shares may be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Underlying
Shares shall be issued free of all legends.  The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 4.1(c), it will, no later than three Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing Underlying Shares, as applicable, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Purchaser a certificate representing such shares that is free
from all restrictive and other legends.  The Company may not make any notation
on its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 4.  Certificates for
Underlying Shares subject to legend removal hereunder shall be transmitted by
the Transfer Agent to the Purchaser by crediting the account of the Purchaser’s
prime broker with the Depository Trust Company System as directed by such
Purchaser.
 
(d)           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Underlying Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Trading Day (increasing to $20 per Trading Day five (5) Trading Days
after such damages have begun to accrue) for each Trading Day after the Legend
Removal Date until such certificate is delivered without a legend.  Nothing
herein shall limit such Purchaser’s right to pursue actual damages for the
Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Purchaser shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.


 
24

--------------------------------------------------------------------------------

 
 
(e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.
 
4.2           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Underlying Shares pursuant to the Transaction Documents, are unconditional
and absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.
 
4.3           Furnishing of Information; Public Information.
 
(a)           If the Common Stock is not registered under Section 12(b) or 12(g)
of the Exchange Act on the date hereof, the Company agrees to cause the Common
Stock to be registered under Section 12(g) of the Exchange Act on or before the
60th calendar day following the date hereof. Until the earliest of the time that
(i) no Purchaser owns Securities or (ii) the Warrants have expired, the Company
covenants to maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act even if
the Company is not then subject to the reporting requirements of the Exchange
Act.    As long as any Purchaser owns Securities, if the Company is not required
to file reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Securities, including
without limitation, under Rule 144.  The Company further covenants that it will
take such further action as any holder of Securities may reasonably request, to
the extent required from time to time to enable such Person to sell such
Securities without registration under the Securities Act, including without
limitation, within the requirements of the exemption provided by Rule 144.


 
25

--------------------------------------------------------------------------------

 
 
(b)           At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the
Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, including, without limitation, Rule 144(i), if the Company
shall fail for any reason to satisfy the current public information requirement
under Rule 144(c) (a “Public Information Failure”) then, in addition to such
Purchaser’s other available remedies, the Company shall pay to a Purchaser, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell the Securities, an amount in cash
equal to two percent (2.0%) of the aggregate Subscription Amount of such
Purchaser’s Securities plus any amount paid by such Purchaser upon exercise of
any of the Warrants on the day of a Public Information Failure and on every
thirtieth (30th) day (pro rated for periods totaling less than thirty days)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required  for
the Purchasers to transfer the Underlying Shares pursuant to Rule 144.  The
payments to which a Purchaser shall be entitled pursuant to this Section 4.3(b)
are referred to herein as “Public Information Failure Payments.”  Public
Information Failure Payments shall be paid on the earlier of (i) the last day of
the calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
4.4           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.5           Conversion and Exercise Procedures.  Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Certificate of Designation set forth the totality of the procedures
required of the Purchasers in order to exercise the Warrants or convert the
Preferred Stock.  No additional legal opinion, other information or instructions
shall be required of the Purchasers to exercise their Warrants or convert their
Preferred Stock.  The Company shall honor exercises of the Warrants and
conversions of the Preferred Stock and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.


 
26

--------------------------------------------------------------------------------

 
 
4.6           Securities Laws Disclosure; Publicity.  The Company shall, by 8:30
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a Current Report on Form 8-K (the “8-K Filing”) and press release
disclosing the material terms of the transactions contemplated hereby, and
including the Transaction Documents as exhibits thereto.  From and after the
issuance of such press release, the Company shall have publicly disclosed all
material, non-public information delivered to any of the Purchasers by the
Company or any of its subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. The Company and each Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of any
Purchaser, or without the prior consent of each Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except:
(a) as required by federal securities law in connection with (i) any
registration statement contemplated by the Registration Rights Agreement and
(ii) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (b) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchasers with prior notice of such disclosure permitted under this clause
(b).
 
4.7           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
 
4.8           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.  If a Purchaser has, or believes it has, received, from and after the
time of the 8-K Filing, any such material, nonpublic information regarding the
Company or any of its Subsidiaries from the Company, any of its Subsidiaries or
any of their respective officers, directors, affiliates or agents, it may
provide the Company with written notice thereof.  The Company shall, within two
(2) Trading Days of receipt of such notice, make public disclosure of such
material, nonpublic information.


 
27

--------------------------------------------------------------------------------

 
 
4.9           Use of Proceeds.  Except as set forth on Schedule 4.9 attached
hereto, the Company shall use the net proceeds from the sale of the Securities
hereunder for working capital purposes and shall not use such proceeds for: (a)
the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), (b) the redemption of any Common Stock or Common Stock Equivalents
or (c) the settlement of any outstanding litigation.
 
4.10           Indemnification of Purchasers.   Subject to the provisions of
this Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by such Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.


 
28

--------------------------------------------------------------------------------

 
 
4.11          Reservation and Listing of Securities.
 
(a)           The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may then be required to fulfill its obligations in full under the
Transaction Documents.
 
(b)           If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than 130% of (i) the
Required Minimum on such date, minus (ii) the number of shares of Common Stock
previously issued pursuant to the Transaction Documents, then the Board of
Directors shall use commercially reasonable efforts to amend the Company’s
certificate or articles of incorporation to increase the number of authorized
but unissued shares of Common Stock to at least the Required Minimum at such
time (minus the number of shares of Common Stock previously issued pursuant to
the Transaction Documents), as soon as possible and in any event not later than
the 75th day after such date; provided that the Company will not be required at
any time to authorize a number of shares of Common Stock greater than the
maximum remaining number of shares of Common Stock that could possibly be issued
after such time pursuant to the Transaction Documents.


(c)           The Company shall, if applicable: (i) in the time and manner
required by the principal Trading Market, prepare and file with such Trading
Market an additional shares listing application covering a number of shares of
Common Stock at least equal to the Required Minimum on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing or quotation on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market.


(d)           The Company shall hold a meeting of stockholders (which may also
be at the annual meeting of stockholders) no later than June 25, 2009, with a
recommendation of the Board of Directors that the Amendment is approved, and the
Company shall solicit proxies from its stockholders in connection therewith in
the same manner as all other management proposals in such proxy statement and
all management-appointed proxyholders shall vote their proxies in favor of such
proposal.  If the Company does not obtain Authorized Share Approval at the first
meeting, the Company shall call a meeting every 4 months thereafter or shall
solicit written consent every 1 month thereafter the date that Authorized Share
Approval is obtained.  Each Purchaser hereby agrees with the Company that it
shall vote its shares of Common Stock which are eligible to vote at any such
stockholder meeting or in connection with any consent solicitation in favor of
Authorized Share Approval. If the Company does not receive the Authorized Share
Approval by June 25, 2009, then, in addition to any other rights the Purchasers
may have hereunder or under applicable law, on June 25, 2009 and on each monthly
anniversary of such date, the Company shall pay to each Purchaser an amount in
cash, as partial liquidated damages and not as a penalty, equal to 4.0% of the
aggregate Subscription Amount of such Purchaser, which amount shall be inclusive
of the other liquidated damages payable to the Purchasers pursuant to Section
2(b) of the Registration Rights Agreement and Section 4.3(b) of this Agreement.
If the Company fails to pay any partial liquidated damages pursuant to this
Section in full within seven days after the date payable, the Company will pay
interest thereon at a rate of 18% per annum (or such lesser maximum amount that
is permitted to be paid by applicable law) to the Purchaser, accruing daily from
the date such partial liquidated damages are due until such amounts, plus all
such interest thereon, are paid in full. The Company shall promptly hire a proxy
solicitations firm that the Purchasers shall designate in connection with such
solicitation of proxies.


 
29

--------------------------------------------------------------------------------

 
 
4.12           Voting Agreement.  The Company shall use its reasonable best
efforts to effectuate the transactions contemplated by the Voting Agreement,
substantially in the form attached hereto as Exhibit E (the "Voting Agreement"),
executed by the Company and the Stockholders set forth on Schedule 4.12 (the
"Stockholders").  The Company shall not amend or waive any provision of the
Voting Agreement and shall enforce the provisions of the Voting Agreement in
accordance with its terms. If the Stockholders breach any provisions of the
Voting Agreement, the Company shall promptly use its best efforts to seek
specific performance of the terms of the Voting Agreement in accordance with
Section 4.02 thereof.  In addition, if the Company receives any notice from the
Stockholders pursuant to the Voting Agreement, the Company shall promptly, but
in no event later than two (2) Business Days, deliver a copy of such notice to
each Purchaser.
 
4.13           Subsequent Equity Sales.


(a)           From the date hereof until 30 days after the later of (i) the
Effective Date and (ii) the date the Authorized Share Approval is obtained,
neither the Company nor any Subsidiary shall issue shares of Common Stock or
Common Stock Equivalents; provided, however, that the 30 day period set forth in
this Section 4.13 shall be extended for the number of Trading Days during such
period in which (i) trading in the Common Stock is suspended by any Trading
Market, or (ii) the Registration Statement is not effective or the prospectus
included in the Registration Statement may not be used by the Purchasers for the
resale of the Securities.


(b)           From the date hereof until the earlier of (i) such time as no
Purchaser holds any of the Securities and (ii) three years following the Closing
Date, the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents for cash consideration (or a
combination of units thereof) involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock or (ii) enters into any agreement, including,
but not limited to, an equity line of credit, whereby the Company may sell
securities at a future determined price.  Any Purchaser shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.


 
30

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, this Section 4.13 shall not apply
in respect of an Exempt Issuance, except that no Variable Rate Transaction shall
be an Exempt Issuance.


4.14          Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.15          Certain Transactions and Confidentiality. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it,
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any purchases or sales, including Short Sales, of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced pursuant to the initial press release as
described in Section 4.6.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
the initial press release as described in Section 4.6, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents and the Disclosure
Schedules.  Notwithstanding the foregoing, and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that (i) no Purchaser makes any representation, warranty or covenant
hereby that it will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to the initial press release as described
in Section 4.6, (ii) no Purchaser shall be restricted or prohibited from
effecting any transactions in any securities of the Company in accordance with
applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.6 and (iii) no Purchaser shall
have any duty of confidentiality to the Company or its Subsidiaries after the
issuance of the initial press release as described in Section 4.6. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
4.16          Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
4.17          Capital Changes.  Until the one year anniversary of the Effective
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of all of
the Purchasers of the then outstanding shares of Preferred Stock.
 
4.18          Liquidated Damages for Failure to Comply.  If the Company shall
fail to observe or perform any other covenant or agreement contained in the
Transaction Documents (each, an “Event” and the date on which such Event occurs,
the “Event Date”), then, in addition to any other rights the Purchasers may have
hereunder or under applicable law, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Purchaser, in cash, as liquidated damages and not as a penalty, an
amount equal to 1.5% of the Subscription Amount of the Securities then held by
such Purchaser, subject to a maximum aggregate amount of 10% of the original
Subscription Amount of such Purchaser; provided, that if any other provision of
any Transaction Document separately provides for liquidated damages for any
particular breach of a covenant therein, then if the Company actually pays such
liquidated damages required under such other Transaction Document, then no
further liquidated damages shall be payable pursuant to this provision. Nothing
herein shall limit a Purchaser’s right to pursue any remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.  The exercise of any such rights
shall not prohibit a Purchaser from seeking to enforce damages pursuant to any
other Section hereof or under applicable law. If the Company fails to pay any
partial liquidated damages pursuant to this Section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 18%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Purchaser, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The partial liquidated damages pursuant to the terms hereof
shall apply on a daily pro rata basis for any portion of a month prior to the
cure of an Event.
 
4.19          Fees.  The Company shall reimburse Hudson Bay Fund, LP or its
designee(s) (in addition to any other expense amounts paid to any Purchaser
prior to the date of this Agreement) for all reasonable costs and expenses
incurred in connection with the transactions contemplated by the Transaction
Documents (including all reasonable legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
the Transaction Documents and due diligence in connection therewith) in an
amount not to exceed $25,000, which amount may be withheld by such Purchaser
from its Subscription Amount at the Closing.  The Company shall be responsible
for the payment of any placement agent's fees, financial advisory fees, or
broker's commissions (other than for Persons engaged by any Purchaser) relating
to or arising out of the transactions contemplated hereby, including, without
limitation, any fees or commissions payable to the Placement Agent.  The Company
shall pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, reasonable attorney's fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment.  Except as otherwise set forth in the Transaction Documents, each
party to this Agreement shall bear its own expenses in connection with the sale
of the Securities to the Purchasers.


 
32

--------------------------------------------------------------------------------

 
 
4.20         Participation in Future Financing.
 
(a)           Subject first to the rights of the purchasers to that certain
Securities Purchase Agreement dated May 27, 2009, from the date hereof until the
date that is the 16 month anniversary of the Effective Date, upon any issuance
by the Company or any of its Subsidiaries of Common Stock, Common Stock
Equivalents, Indebtedness (or a combination of units hereof) (a “Subsequent
Financing”), each Purchaser shall have the right to participate in up to an
amount of the Subsequent Financing equal to 100% of the Subsequent Financing
(the “Participation Maximum”) on the same terms, conditions and price provided
for in the Subsequent Financing; provided, that the Participation Maximum shall
be reduced to the extent required, if any, by the principal Trading Market in
order for the Company to comply with the listing agreement for such Trading
Market. 


(b)           At least five (5) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”).  Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than 1
Trading Day after such request, deliver a Subsequent Financing Notice to such
Purchaser.  The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.   


(c)           Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the fifth (5th) Trading Day after all of the Purchasers have
received the Pre-Notice that the Purchaser is willing to participate in the
Subsequent Financing, the amount of the Purchaser’s participation, and that the
Purchaser has such funds ready, willing, and available for investment on the
terms set forth in the Subsequent Financing Notice.  If the Company receives no
notice from a Purchaser as of such fifth (5th) Trading Day, such Purchaser shall
be deemed to have notified the Company that it does not elect to participate. 


 
33

--------------------------------------------------------------------------------

 
 
(d)           If by 5:30 p.m. (New York City time) on the fifth (5th) Trading
Day after all of the Purchasers have received the Pre-Notice, notifications by
the Purchasers of their willingness to participate in the Subsequent Financing
(or to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice. 


(e)           If by 5:30 p.m. (New York City time) on the fifth (5th) Trading
Day after all of the Purchasers have received the Pre-Notice, the Company
receives responses to a Subsequent Financing Notice from Purchasers seeking to
purchase more than the aggregate amount of the Participation Maximum, each such
Purchaser shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum.  “Pro Rata Portion” means the ratio of (x)
the Subscription Amount of Securities purchased on the Closing Date by a
Purchaser participating under this Section 4.20 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.20 plus the aggregate subscription
amounts of investors party to securities purchase agreement(s) contemplated by
clause (d) in the definition of Exempt Issuance that are participating in such
Subsequent Financing pursuant to participation rights granted to such investors
under such agreements that are substantially similar to this Section 4.20.

    (f)            Notwithstanding anything to the contrary in this Section 4.20
and unless otherwise agreed to by the Purchasers, the Company shall either
confirm in writing to the Purchasers that the transaction with respect to the
Subsequent Financing has been abandoned or shall publicly disclose its intention
to issue the securities offered in such Subsequent Financing (“Offered
Securities”), in either case in such a manner such that the Purchasers will not
be in possession of material non-public information, by the twenty-fifth (25th)
Business Day following delivery of the Subsequent Financing Notice.  If by the
twenty-fifth (25th) Business Day following delivery of the Subsequent Financing
Notice no public disclosure regarding a transaction with respect to the Offered
Securities has been made, and no notice regarding the abandonment of such
transaction has been received by the Purchasers, such transaction shall be
deemed to have been abandoned and the Purchasers shall not be deemed to be in
possession of any material, non-public information with respect to the
Company.  Should the Company decide to pursue such transaction with respect to
the Offered Securities, the Company shall provide each Purchaser with another
Subsequent Financing Notice and each Purchaser will again have the right of
participation set forth in this Section 4.20.  The Company shall not be
permitted to deliver more than one such Subsequent Financing Notice to the
Purchasers in any 60 day period.
 
                                (g)           Notwithstanding anything herein to
the contrary, in the event the Company shall propose to reduce the size of the
Subsequent Financing, then each Purchaser may, at its sole option and in its
sole discretion, reduce the number or amount of its elected participation in the
Subsequent Financing to an amount that shall be not less than the number or
amount of the amount of such Subsequent Financing that such Purchaser elected to
purchase pursuant to Section 4.20(c) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of the Subsequent Financing
that the Company actually proposes to issue, sell or exchange (including
securities to be issued or sold to Purchasers pursuant to Section 4.20(a) above
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Subsequent Financing.  In the event that any Purchaser so elects
to reduce the number or amount of its elected participation in the Subsequent
Financing, the Company may not issue, sell or exchange more than the reduced
number or amount of the Subsequent Financing unless and until such securities
have again been offered to the Purchasers in accordance with Section 4.20(c)
above.
 
                        (h)           Notwithstanding the foregoing, this
Section 4.20 shall not apply in respect of (i) an Exempt Issuance, or (ii) an
underwritten public offering of Common Stock.
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before June 19, 2009; provided, however, that such termination will not
affect the right of any party to sue for any breach by the other party (or
parties).


 
34

--------------------------------------------------------------------------------

 
 
5.2           Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd)  Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and all of the Purchasers of the
then outstanding Securities or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).  Any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”


 
35

--------------------------------------------------------------------------------

 
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an  inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under Section 4.10, the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
5.10          Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.
 
5.11          Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.


 
36

--------------------------------------------------------------------------------

 
 
5.13          Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of the Preferred Stock
or exercise of a Warrant, the applicable Purchaser shall be required to return
any shares of Common Stock subject to any such rescinded conversion or exercise
notice concurrently with the return to such Purchaser of the aggregate exercise
price paid to the Company for such shares and the restoration of such
Purchaser’s right to acquire such shares pursuant to such Purchaser’s Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right).
 
5.14          Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.15          Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.16          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
37

--------------------------------------------------------------------------------

 
 
5.17          Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.
 
5.18          Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in their review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only, each
Purchaser and its respective counsel have chosen to communicate with the Company
through WS.  WS does not represent any of the Purchasers and only represents the
Placement Agent. The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers.


 
38

--------------------------------------------------------------------------------

 
 
5.19          Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.20          Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.21          Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
5.22          WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 


 
(Signature Pages Follow)
 
 


 
39

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


ADVANCED BATTERY TECHNOLOGIES, INC.
 
Address for Notice:
15 West 39th St., Suite 14A
New York, NY 10018
 
By: /s/ Zhiguo Fu
     Name:  Zhiguo Fu
     Title:  Chief Executive Officer
With a copy to (which shall not constitute notice):
 
Fax:  212-391-2751
   









[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 


 
40

--------------------------------------------------------------------------------

 



[PURCHASER SIGNATURE PAGES TO ABAT SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser: Iroquois Master Fund Ltd.
 
Signature of Authorized Signatory of Purchaser: /s/ Joshua Silverman
 
Name of Authorized Signatory: Joshua Silverman
 
Title of Authorized Signatory: Authorized signatory
 
Email Address of Authorized Signatory:
 
Facsimile Number of Authorized Signatory:
 


Address for Notice of Purchaser:
641 Lexington Ave., 26th Floor
 
New York, NY 10022
   

 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount: 2,250,000
Shares of Preferred Stock: 562,500
Series A Warrant Shares: 253,125
Series B Warrant Shares: 562,500
Series C Warrant Shares: 140,625
EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]






[SIGNATURE PAGES CONTINUE]
 
 

--------------------------------------------------------------------------------


 
[PURCHASER SIGNATURE PAGES TO ABAT SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser: Cranshire Capital, L.P.
 
Signature of Authorized Signatory of Purchaser: /s/Mitchell P. Kopin
 
Name of Authorized Signatory: Mitchell P. Kopin
 
Title of Authorized Signatory: President – Downsview Capital, The General
Partner
 
Email Address of Authorized Signatory:
 
Facsimile Number of Authorized Signatory:
 


 
Address for Notice of Purchaser:
3100 Dundee Road, Suite 703
 
Northbrook, IL 60062

 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount: $2,375,000
Shares of Preferred Stock: 2,375
Series A Warrant Shares: 267,188
Series B Warrant Shares: 593,750
Series C Warrant Shares: 148,438
EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]






[SIGNATURE PAGES CONTINUE]
 
 

--------------------------------------------------------------------------------



 
[PURCHASER SIGNATURE PAGES TO ABAT SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser: Hudson Bay Fund, LP
 
Signature of Authorized Signatory of Purchaser: /s/ Yoav Roth
 
Name of Authorized Signatory:  Hudson Bay Capital Management LP / By:  Yoav Roth
 
Title of Authorized Signatory: Investment Manager / Authorized Signatory
 
Email Address of Authorized Signatory:
 
Facsimile Number of Authorized Signatory:
 


Address for Notice of Purchaser:
c/o Hudson Bay Capital Management LP
 
120 Broadway, 40th Floor
 
New York, NY 10271



[with a copy (for informational purposes only) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022


Telephone:
(212) 756-2000
Facsimile:
(212) 593-5955
Attention:
Eleazer N. Klein, Esq.
Email:
eleazer.klein@srz.com] 3
 



Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount: $855,000
Shares of Preferred Stock: 855
Series A Warrant Shares: 96,187
Series B Warrant Shares: 213,750
Series C Warrant Shares: 53,438
EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]






[SIGNATURE PAGES CONTINUE]
 
 

--------------------------------------------------------------------------------

 3 As to Hudson Bay ONLY.
 
 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO ABAT SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser: Hudson Bay Overseas Fund, Ltd.
 
Signature of Authorized Signatory of Purchaser: /s/ Yoav Roth
 
Name of Authorized Signatory:  Hudson Bay Capital Management LP / By:  Yoav Roth
 
Title of Authorized Signatory: Investment Manager / Authorized Signatory
 
Email Address of Authorized Signatory:
 
Facsimile Number of Authorized Signatory:
 


Address for Notice of Purchaser:
c/o Hudson Bay Capital Management LP
 
120 Broadway, 40th Floor
 
New York, NY 10271



[with a copy (for informational purposes only) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone:
(212) 756-2000
Facsimile:
(212) 593-5955
Attention:
Eleazer N. Klein, Esq.
Email:
eleazer.klein@srz.com]4

 


Address for Delivery of Securities for Purchaser (if not same as address for
notice):


Subscription Amount: $1,520,000
Shares of Preferred Stock: 1,520
Series A Warrant Shares: 171,000
Series B Warrant Shares: 380,000
Series C Warrant Shares: 95,000
EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]






[SIGNATURE PAGES CONTINUE]





--------------------------------------------------------------------------------

 4 As to Hudson Bay ONLY.

 
 

--------------------------------------------------------------------------------

 

 
ADVANCED BATTERY TECHNOLOGIES, INC.
 


 
Securities Purchase Agreement
 
dated June 12, 2009
 
DISCLOSURE SCHEDULES
 
 
Schedules
3.1(a)     Subsidiaries
3.1(f)      Issuance of the Securities
3.1(g)     Capitalization
3.1(h)     SEC Reports
3.1(j)       Litigation
3.1(n)     Title to Assets
3.1(p)      Insurance
3.1(s)      Certain Fees
3.1(aa)    Indebtedness
3.1(ee)    Accountants
4.12         Voting Agreement

 
 

--------------------------------------------------------------------------------

 

ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(a): Subsidiaries


Subsidiaries


The direct and indirect subsidiaries of the Company are:


Cashtech Investment Limited, a British Virgin Islands corporation
Harbin Zhong Qiang Power-Tech Co., Ltd., a PRC corporation
Wuxi Zhongqiang Autocycle Co., Ltd., a PRC corporation
Beyond E-Tech, Inc., a Texas corporation (49% equity ownership)


In addition, the following entity is a variable interest entity with respect to
the Company, by reason of several agreements (Operating Agreement, Consulting
Services Agreement, Equity Pledge Agreement, Proxy Agreement, Option Agreement,
each dated September 8, 2004) between the registered owners of the entity and
Harbin Zhong Qiang Power-Tech Co., Ltd.:


Heilongjiang Zhong Qiang Power-Tech Co., Ltd., a PRC corporation




*       *       *       *       *

 
 

--------------------------------------------------------------------------------

 

ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(f): Issuance of the Securities


The Company has only 2,178,523 shares of common stock authorized but unissued.


*       *       *       *       *

 
 

--------------------------------------------------------------------------------

 

ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(g): Capitalization - Page 1


Authorized and Outstanding Shares


The authorized capital stock of the Company consists of 60 million shares of
common stock, $.001 par value, and 5 million shares of preferred stock, $.001
par value.  There are 57,821,477 shares of common stock outstanding, and no
shares of preferred stock outstanding.


Ownership by Affiliates
 
Name
 
Position
 
Shares
 
Zhiguo Fu
 
CEO, Director
 
8,849,730
 
Guohua Wan
 
CFO, Director
 
110,000
 
Guopeng Gao
 
Director
 
70,000
 
Hongjun Si
 
Director
 
60,000
 
Liqui Bai
 
Director
 
30,000
 
Shaoqui Xia
 
Director
 
0
 
Ning Li
 
Director
 
0
 
Shiyan Yang
 
Director
 
0
 
Yulin Hao
 
Director
 
0
 
John McFadden
 
Director
 
28,924
 
Cosimo Patti
 
Director
24,884
 
Dan Chang
Senior V.P.
 
0
 
Luke Huang
CTO
40,000






--------------------------------------------------------------------------------




ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(g): Capitalization - Page 2


Commitments to Issue Securities


The Company has agreed that it will issue to Cosimo Patti, for each year of his
service on the Board of Directors, common shares with a market value of
$30,000. The shares are issuable on February 1 of each year.  Market value is
determines as the average closing price for the ten trading days preceding the
issuable date.


The Company has agreed that it will issue to John J. McFadden, for each year of
his service on the Board of Directors, common shares with a market value of
$30,000. The shares are issuable on March 1 of each year.  Market value is
determines as the average closing price for the ten trading days preceding the
issuable date.


The Company has agreed to issue to Dan Chang 20,000 shares of common stock for
each year of his employment by the Company.  The shares are issuable in
September of each year.


The Company has agreed to issue to Luke Huang 40,000 shares of common stock
during each of the next four years of his employment.


Options
In August 2008 the Company issued 5-year warrants to purchase 2,592,945 shares
of common stock at $5.51 per share.


In July 2007 the Company issued to ROI Group, Inc. a 5-year warrant to purchase
200,000 shares of common stock at $6.00 per share.


*       *       *       *       *

 
 

--------------------------------------------------------------------------------

 

ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(h): SEC Reports


Financial Statements


The Company has not yet filed the financial statements of Wuxi Zhongqiang
Autocycle Co., ltd. that must be filed by amendment to the Company’s Current
Report on Form 8-K dated May 4, 2009.


*       *       *       *       *

 
 

--------------------------------------------------------------------------------

 

ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(j): Litigation


Susquehanna Financial Group, LLLP v. Advanced Battery Technologies, Inc.  In
September Susquehanna Financial Group, LLLP (“SFG”) commenced this action in the
Court of Common Pleas of Montgomery County, Pennsylvania (Civil Action No.
08-25505).  SFG alleges that it was party to two contracts with the Company,
pursuant to which SFG alleges that it was entitled to serve as financial advisor
with respect to any offering of securities by the Company completed prior to
March 2009.  SFG alleges that the Company failed to afford SFG the opportunity
to serve as financial advisor in connection with the private placement by the
Company in August 2008.  SFG alleges that it is entitled to damages in the
amount of $1,359,872.46 and a warrant to purchase 81,882 share of the Company’s
common stock exercisable at $8.00 per share.  The Company has answered the
Complaint, and has denied that SFG was entitled to serve as financial advisor in
connection with the August 2008 private placement by reason of the fact that SFG
had terminated its agreements with the Company, had waived any continuing rights
under the contracts, and had acted in bad faith in connection with the services
it undertook to perform for the Company.




*       *       *       *       *

 
 

--------------------------------------------------------------------------------

 



ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(n): Title to Assets


There are no liens on the assets of the Company, except that there is a lien of
50,000,000 RMB held by Huaxia Bank on the land and buildings owned by Wuxi
Zhongqiang.


*       *       *       *       *



 
 

--------------------------------------------------------------------------------

 

ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(p): Insurance


The only insurance policies that the Company maintains in the United States are:


-           Workers Compensation Insurance, in amounts specified by the State of
New York.
-           Directors and Officers Liability Insurance, with an indemnification
limitation of $1 million.


The only insurance policies that the Company=s subsidiaries maintain in China
are:


-           Employee Medical Insurance
-           Labor Protection Insurance
-           Unemployment Compensation Insurance



 
 

--------------------------------------------------------------------------------

 

ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(s): Certain Fees


The Company has an investment banking agreement with Rodman & Renshaw pursuant
to which it will compensate Rodman and Renshaw for services in connection with
the present private offering.

 
 

--------------------------------------------------------------------------------

 

ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(aa): Indebtedness


The Company has no debt other than (a) accounts payable and accrued expenses
entered in the ordinary course of business, (b) taxes payable, and (c) debts of
Wuxi Zhongqiang that have not been determined.




*       *       *       *       *

 
 

--------------------------------------------------------------------------------

 

ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 3.1(ee): Accountants


Bagell, Josephs & Levine is the independent registered public accountant for the
Company.


*       *       *       *       *



 
 

--------------------------------------------------------------------------------

 

ADVANCED BATTERY TECHNOLOGIES, INC.


Securities Purchase Agreement dated June 12, 2009


Disclosure Schedules


SCHEDULE 4.12: Voting Agreement


Zhiguo Fu is the record and beneficial owner of 8,849,730 shares of the
Company’s common stock.


*       *       *       *       *
 


 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ADVANCED BATTERY TECHNOLOGIES, INC.


CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES F 0% CONVERTIBLE PREFERRED STOCK


PURSUANT TO SECTION 151 OF THE
DELAWARE GENERAL CORPORATION LAW


        The undersigned, Zhiguo Fu and Yuhsia Lai, do hereby certify that:


     1. They are the President and Secretary, respectively, of Advanced Battery
Technologies, Inc., a Delaware corporation (the “Corporation”).


     2. The Corporation is authorized to issue 5,000,000 shares of preferred
stock, no shares are issued and outstanding.


     3. The following resolutions were duly adopted by the board of directors of
the Corporation (the “Board of Directors”):


        WHEREAS, the certificate of incorporation of the Corporation provides
for a class of its authorized stock known as preferred stock, consisting of
5,000,000 shares, $0.001 par value per share, issuable from time to time in one
or more series;


        WHEREAS, the Board of Directors is authorized to fix the dividend
rights, dividend rate, voting rights, conversion rights, rights and terms of
redemption and liquidation preferences of any wholly unissued series of
preferred stock and the number of shares constituting any series and the
designation thereof, of any of them; and


        WHEREAS, it is the desire of the Board of Directors, pursuant to its
authority as aforesaid, to fix the rights, preferences, restrictions and other
matters relating to a series of the preferred stock, which shall consist of,
except as otherwise set forth in the Purchase Agreement, up to 7,000 shares of
the preferred stock which the Corporation has the authority to issue, as
follows:


        NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby
provide for the issuance of a series of preferred stock for cash or exchange of
other securities, rights or property and does hereby fix and determine the
rights, preferences, restrictions and other matters relating to such series of
preferred stock as follows:


 
1

--------------------------------------------------------------------------------

 
 
TERMS OF PREFERRED STOCK


Section 1.    Definitions. For the purposes hereof, the following terms shall
have the following meanings:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.


“Alternate Consideration” shall have the meaning set forth in Section 7(e).


“Amendment” means an amendment to the Corporation’s articles of incorporation
that increases the number of authorized shares of Common Stock from 60,000,000
to 150,000,000.
 
“Approved Stock Plan” means any employee benefit plan which has been approved by
the Board of Directors of the Corporation, pursuant to which the Corporation’s
securities may be issued to any employee, officer or director for services
provided to the Corporation.
 
“Authorized Share Approval” means (i) the vote by the stockholders of the
company to approve the Amendment and (ii) the filing by the Corporation of the
Amendment with the Secretary of State of the State of Delaware and the
acceptance of the Amendment by the Secretary of State of the State of Delaware.
 
 “Bankruptcy Event” means any of the following events: (a) the Corporation or
any Significant Subsidiary (as such term is defined in Rule 1-02(w) of
Regulation S-X) thereof commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to the Corporation or any Significant Subsidiary thereof, (b) there is
commenced against the Corporation or any Significant Subsidiary thereof any such
case or proceeding that is not dismissed within 60 days after commencement, (c)
the Corporation or any Significant Subsidiary thereof is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered, (d) the Corporation or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 calendar days
after such appointment, (e) the Corporation or any Significant Subsidiary
thereof makes a general assignment for the benefit of creditors, (f) the
Corporation or any Significant Subsidiary thereof calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts, or (g) the Corporation or any Significant Subsidiary thereof, by any
act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.


“Beneficial Ownership Limitation” shall have the meaning set forth in Section
6(d).


 
2

--------------------------------------------------------------------------------

 
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Buy-In” shall have the meaning set forth in Section 6(c)(iv).


“Change of Control Transaction” means the occurrence after the date hereof, in
one or more related transactions, of any of (a) an acquisition after the date
hereof by an individual or legal entity or “group” (as described in Rule
13d5(b)(1) promulgated under the Exchange Act) of effective control (whether
through legal or beneficial ownership of capital stock of the Corporation, by
contract or otherwise) of in excess of 33% of the voting securities of the
Corporation (other than by means of conversion or exercise of Preferred Stock
and the Securities issued together with the Preferred Stock), (b) the
Corporation or any of its Subsidiaries merges into or consolidates with any
other Person, or any Person merges into or consolidates with the Corporation or
any of its Subsidiaries and, after giving effect to such transaction, the
stockholders of the Corporation immediately prior to such transaction own less
than 66% of the aggregate voting power of the Corporation or the successor
entity of such transaction, (c) the Corporation sells or transfers all or
substantially all of its assets to another Person and the stockholders of the
Corporation immediately prior to such transaction own less than 66% of the
aggregate voting power of the acquiring entity immediately after the
transaction, (d) a replacement at one time or within a one year period of more
than one-half of the members of the Board of Directors which is not approved by
a majority of those individuals who are members of the Board of Directors on the
Original Issue Date (or by those individuals who are serving as members of the
Board of Directors on any date whose nomination to the Board of Directors was
approved by a majority of the members of the Board of Directors who are members
on the Original Issue Date), or (e) the execution by the Corporation of an
agreement to which the Corporation  is a party or by which it is bound,
providing for any of the events set forth in clauses (a) through (d) above.


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1 of the Purchase Agreement.


“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto and all
conditions precedent to (i) each Holder’s obligations to pay the Subscription
Amount and (ii) the Corporation’s obligations to deliver the Securities have
been satisfied or waived.


 “Closing Price” means on any particular date (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 p.m. (New York City time)), (b) if there is no such
price on such date, then the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 p.m. (New
York City time)), (c)  if the Common Stock is not then listed or quoted on a
Trading Market and if prices for the Common Stock are then reported in the “pink
sheets” published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) if the shares of Common Stock are
not then publicly traded the fair market value as of such date of a share of
Common Stock as determined by an independent appraiser selected in good faith by
the Purchasers of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Corporation, the fees and expenses of which shall
be paid by the Corporation.


 
3

--------------------------------------------------------------------------------

 
 
 “Commission” means the United States Securities and Exchange Commission.


“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.


“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Conversion Amount” means the sum of the Stated Value at issue.


“Conversion Date” shall have the meaning set forth in Section 6(a).


“Conversion Price” shall have the meaning set forth in Section 6(b).


“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.


“Conversion Shares Registration Statement” means a registration statement that
registers the resale of all Conversion Shares of the Holders, who shall be named
as “selling stockholders” therein and meets the requirements of the Registration
Rights Agreement.


“Effective Date” means the date that the Conversion Shares Registration
Statement filed by the Corporation pursuant to the Registration Rights Agreement
is first declared effective by the Commission.


 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


 
4

--------------------------------------------------------------------------------

 


“Fundamental Transaction” shall have the meaning set forth in Section 7(e).


“GAAP” means United States generally accepted accounting principles.


“Holder” shall have the meaning given such term in Section 2.


“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation (other than those Common Stock Equivalents which
are explicitly senior or pari passu to the Preferred Stock in dividend rights or
liquidation preference) and any other securities of the Corporation which are
junior to the Preferred Stock in dividend rights or liquidation preference.


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Liquidation” shall have the meaning set forth in Section 5.


“New York Courts” shall have the meaning set forth in Section 10(d).


“Notice of Conversion” shall have the meaning set forth in Section 6(a).


 “Original Issue Date” means the date of the first issuance of any shares of the
Preferred Stock regardless of the number of transfers of any particular shares
of Preferred Stock and regardless of the number of certificates which may be
issued to evidence such Preferred Stock.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Preferred Stock” shall have the meaning set forth in Section 2.


“Purchase Agreement” means the Securities Purchase Agreement, dated as of June
12, 2009, among the Corporation and the original Holders, as amended, modified
or supplemented from time to time in accordance with its terms.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, among the Corporation and the original
Holders, in the form of Exhibit B attached to the Purchase Agreement.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Holder as provided for in the Registration Rights
Agreement.


 
5

--------------------------------------------------------------------------------

 


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Securities” means the Preferred Stock, the Warrants, the Warrant Shares and the
Underlying Shares.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 6(c).


“Stated Value” shall have the meaning set forth in Section 2, as the same may be
increased pursuant to Section 3.


“Subscription Amount” shall mean, as to each Holder, the aggregate amount to be
paid for the Preferred Stock purchased pursuant to the Purchase Agreement as
specified below such Holder’s name on the signature page of the Purchase
Agreement and next to the heading “Subscription Amount,” in United States
dollars and in immediately available funds.


“Subsidiary” means any joint venture or any entity in which the Corporation,
directly or indirectly, owns 50% or more of the capital stock or an equity or
similar interest, and shall, where applicable, also include any subsidiary of
the Corporation formed or acquired after the date of the Purchase Agreement.
 
“Successor Entity” shall have the meaning set forth in Section 7(e).


 “Trading Day” means a day on which the principal Trading Market is open for
business.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).


 “Transfer Agent” means Continental Stock Transfer & Trust Co., the current
transfer agent of the Corporation, with a mailing address of 17 Battery Place,
New York, NY 10004 and a facsimile number of 212-509-5150, and any successor
transfer agent of the Corporation.


 
6

--------------------------------------------------------------------------------

 
 
“Transaction Documents” shall have the meaning as set forth in the Purchase
Agreement.


“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Preferred Stock and upon exercise of the
Warrants.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Corporation, the fees and expenses of which shall
be paid by the Corporation.


“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Holder at the Closing in accordance with Section 2.2(a) of the Purchase
Agreement, which Warrants shall be exercisable immediately and have a term of
exercise equal to five years, in the form of Exhibit C attached to the Purchase
Agreement.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
Section 2.    Designation, Amount and Par Value. The series of preferred stock
shall be designated as its Series F 0% Convertible Preferred Stock (the
“Preferred Stock”) and the number of shares so designated shall be up to 7,000
(which shall not be subject to increase without the written consent of all of
the holders of the Preferred Stock (each, a “Holder” and collectively, the
“Holders”)). Each share of Preferred Stock shall have a par value of $0.001 per
share and a stated value equal to $1,000, subject to adjustment herein (the
“Stated Value”).


 
7

--------------------------------------------------------------------------------

 


Section 3.    Dividends.


a)           The Preferred Stock shall not bear any mandatory dividend. The
Board of Directors may declare and pay a dividend on the Preferred Stock from
time to time.


b)           So long as any Preferred Stock shall remain outstanding, neither
the Corporation nor any Subsidiary thereof shall redeem, purchase or otherwise
acquire directly or indirectly any Junior Securities, other than repurchases of
Common Stock or Common Stock Equivalents of departing officers and directors of
the Corporation, provided that such repurchases shall not exceed an aggregate of
$100,000 for all officers and directors for so long as the Preferred Stock is
outstanding.  So long as any Preferred Stock shall remain outstanding, neither
the Corporation nor any Subsidiary thereof shall directly or indirectly pay or
declare any dividend or make any distribution upon (other than a dividend or
distribution described in Section 6 or dividends due and paid in the ordinary
course on preferred stock of the Corporation at such times when the Corporation
is in compliance with its payment and other obligations hereunder and pursuant
to the other Transaction Documents), nor shall any distribution be made in
respect of, any Junior Securities, nor shall any monies be set aside for or
applied to the purchase or redemption (through a sinking fund or otherwise) of
any Junior Securities or shares pari passu with the Preferred Stock.


c)           The Corporation acknowledges and agrees that the capital of the
Corporation (as such term is used in Section 154 of the Delaware General
Corporation Law) in respect of the Preferred Stock and any future issuances of
the Corporation’s capital stock shall be equal to the aggregate par value of
such Preferred Stock or capital stock, as the case may be, and that, on or after
the date of the Purchase Agreement, it shall not increase the capital of the
Corporation with respect to any shares of the Corporation’s capital stock issued
and outstanding on such date.  The Corporation also acknowledges and agrees that
it shall not create any special reserves under Section 171 of the Delaware
General Corporation Law without the prior written consent of each Holder.


Section 4.     Voting Rights. Subject to Section 6(d) and the Beneficial
Ownership Limitation, each Holder shall be entitled to the whole number of votes
equal to the number of shares of Common Stock into which such holder’s Preferred
Stock would be convertible on the record date for the vote or consent of
stockholders, and shall otherwise have voting rights and powers equal to the
voting rights and powers of the Common Stock.  Each Holder shall be entitled to
receive the same prior notice of any stockholders’ meeting as is provided to the
holders of Common Stock in accordance with the bylaws of the Corporation, as
well as prior notice of all stockholder actions to be taken by legally available
means in lieu of a meeting and shall vote as a class with the holders of Common
Stock on all matters except those matters required by law or by the terms hereof
to be submitted to a class vote of the Holders of Preferred Stock, in which case
the Holders of Preferred Stock only shall vote as a separate class.  As long as
any shares of Preferred Stock are outstanding, the Corporation shall not,
without the affirmative vote of all of the Holders of the then outstanding
shares of the Preferred Stock, (a) alter or change adversely the powers,
preferences or rights given to the Preferred Stock or alter or amend this
Certificate of Designation, (b) authorize or create any class of stock ranking
as to redemption or distribution of assets upon a Liquidation (as defined in
Section 5) senior to, or otherwise pari passu with, the Preferred Stock, (c)
amend its certificate of incorporation or other charter documents in any manner
that adversely affects any rights of the Holders, (d) increase the number of
authorized shares of Preferred Stock, or (e) enter into any agreement with
respect to any of the foregoing.


 
8

--------------------------------------------------------------------------------

 
 
Section 5.    Liquidation. Upon any liquidation, dissolution or winding-up of
the Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive out of the assets, whether capital or surplus, of
the Corporation an amount equal to the Stated Value, plus any other costs,
expenses, fees, liquidated damages or any other amounts then due and owing
thereon under this Certificate of Designation or any other Transaction
Documents, for each share of Preferred Stock before any distribution or payment
shall be made to the holders of any Junior Securities, and if the assets of the
Corporation shall be insufficient to pay in full such amounts, then the entire
assets to be distributed to the Holders shall be ratably distributed among the
Holders in accordance with the respective amounts that would be payable on such
shares if all amounts payable thereon were paid in full.  A Fundamental
Transaction or Change of Control Transaction shall not be deemed a Liquidation.
The Corporation shall mail written notice of any such Liquidation, not less than
45 days prior to the payment date stated therein, to each Holder.


Section 6.     Conversion.


a)           Conversions at the Option of the Holder


i.           Holder’s Conversion Right.  Subject to the provisions of Section
6(d), at any time or times on or after the Corporation receives the Authorized
Share Approval, any Holder shall be entitled to convert any whole number of
Preferred Stock into fully paid and nonassessable shares of Common Stock in
accordance with Section 6(a)(iii) at the Conversion Rate (as defined below).
Notwithstanding anything herein to the contrary, shares of Preferred Stock shall
be convertible into shares of Common Stock immediately following the Original
Issue Date to the extent that a Holder then holds outstanding securities
convertible into Common Stock, which shares of Common Stock are reserved for
issuance by the Corporation, and such Holder elects, in its sole discretion, to
use such reserved shares for the issuance of shares of Common Stock under the
Preferred Stock rather than for issuance under such outstanding securities.


ii.           Conversion.  The number of shares of Common Stock issuable upon
conversion of each share of Preferred Stock pursuant to Section 6(a)(ii) shall
be determined according to the following formula (the “Conversion Rate”):


Conversion Amount
Conversion Price


 
9

--------------------------------------------------------------------------------

 


b)           Conversion Price.  The conversion price for the Preferred Stock
shall equal $4.00, subject to adjustment herein (the “Conversion Price”)


c)           Mechanics of Conversion.  The conversion of Preferred Stock shall
be conducted in the following manner:


i.           Holder’s Delivery Requirements.  To convert Preferred Stock into
shares of Common Stock on any date, the Holder shall transmit by facsimile (or
otherwise deliver), for receipt on or prior to 11:59 p.m., New York City Time,
on such date, a copy of a properly completed notice of conversion executed by
the registered Holder of the Preferred Stock subject to such conversion in the
form attached hereto as Annex A (the “Notice of Conversion”) to the Corporation
and the Transfer Agent.  Each Notice of Conversion shall specify the number of
shares of Preferred Stock to be converted, the number of shares of Preferred
Stock owned prior to the conversion at issue, the number of shares of Preferred
Stock owned subsequent to the conversion at issue and the date on which such
conversion is to be effected, which date may not be prior to the date the
applicable Holder delivers by facsimile such Notice of Conversion to the
Corporation (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion to the Corporation is deemed delivered hereunder. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error.  To effect conversions of shares
of Preferred Stock, a Holder shall not be required to surrender the
certificate(s) representing the shares of Preferred Stock to the Corporation
unless all of the shares of Preferred Stock represented thereby are so
converted, in which case such Holder shall deliver the certificate representing
such shares of Preferred Stock promptly following the Conversion Date at
issue.  Shares of Preferred Stock converted into Common Stock or redeemed in
accordance with the terms hereof shall be canceled and shall not be reissued.


ii.           Corporation’s Response.  Upon receipt by the Corporation of copy
of a Notice of Conversion, the Corporation shall as soon as practicable, but in
any event within two (2) Business Days, send, via facsimile, a confirmation of
receipt of such Notice of Conversion to such Holder and the Transfer Agent,
which confirmation shall constitute an instruction to the Transfer Agent to
process such Notice of Conversion in accordance with the terms herein.  On or
before the third (3rd) Business Day following the date of receipt by the
Corporation of such Notice of Conversion (the “Share Delivery Date”), the
Corporation shall (A) provided the Transfer Agent is participating in DTC Fast
Automated Securities Transfer Program, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (B) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Notice of Conversion, a certificate, registered in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder shall be entitled.  If the number of Preferred Stock represented by a
certificate of Preferred Stock of a Holder (a “Preferred Stock Certificate”)
delivered to the Corporation in connection with a conversion is greater than the
number of Preferred Stock being converted, then the Corporation shall, as soon
as practicable and in no event later than fifth (5) Business Days after receipt
of the Preferred Stock Certificate(s) (the “Preferred Stock Delivery Date”) and
at its own expense, issue and deliver to the Holder a new Preferred Stock
Certificate representing the number of Preferred Stock not converted.


 
10

--------------------------------------------------------------------------------

 
 
iii.           Dispute Resolution.  In the case of a dispute as to the
determination of the Closing Price or the arithmetic calculation of the
Conversion Rate, the Corporation shall instruct the Transfer Agent to issue to
the Holder the number of shares of Common Stock that is not disputed and shall
transmit an explanation of the disputed determinations or arithmetic
calculations to the Holder via facsimile within three (3) Business Day of
receipt of such Holder’s Notice of Conversion or other date of
determination.  If such Holder and the Corporation are unable to agree upon the
determination of the Closing Price or arithmetic calculation of the Conversion
Rate within two (2) Business Days of such disputed determination or arithmetic
calculation being transmitted to the Holder, then the Corporation shall within
ten (10) Business Day submit via facsimile (A) the disputed determination of the
Closing Price to an independent, reputable investment bank selected by the
Corporation and approved by the applicable Holder or (B) the disputed arithmetic
calculation of the Conversion Rate to the Corporation’s independent, outside
accountant.  The Corporation shall cause, at the Corporation’s expense, the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Corporation and the Holders of the
results no later than two (2) Business Days from the time it receives the
disputed determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent error.


iv.           Miscellaneous; Record Holder.  The Person or Persons entitled to
receive the Common Stock issuable upon a conversion of Preferred Stock shall be
treated for all purposes as the record holder or holders of such Common Stock on
the Conversion Date.


v.           Corporation’s Failure to Timely Convert.  If (I) within three (3)
Trading Days after the Corporation’s receipt of the facsimile copy of a Notice
of Conversion the Corporation shall fail to credit a Holder’s balance account
with DTC or issue and deliver a certificate to such Holder for the number of
shares of Common Stock to which such Holder is entitled upon such Holder’s
conversion of Preferred Stock (a “Conversion Failure”) and if on or after such
Business Day the Holder purchases (in an open market transaction or in another
bona fide transaction) Common Stock to deliver in satisfaction of a sale by the
Holder of the Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Corporation (a “Buy-In”), then the Corporation
shall, within three (3) Business Days after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions, if any) for the
Common Stock so purchased (the “Buy-In Price”), at which point the Corporation’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing
Price on the Conversion Date.


 
11

--------------------------------------------------------------------------------

 


vi.          Void Notice of Conversion; Adjustment of Conversion Price.  If for
any reason a Holder has not received all of the Common Stock to which such
Holder is entitled prior to the fifth (5th) Business Day after the Share
Delivery Date with respect to a conversion of Preferred Stock, then the Holder,
upon written notice to the Corporation, with a copy to the Transfer Agent, may
void its Notice of Conversion with respect to, and retain or have returned, as
the case may be, any Preferred Stock that have not been converted pursuant to
such Holder’s Notice of Conversion; provided that the voiding of a Holder’s
Notice of Conversion shall not effect the Corporation’s obligations to make any
payments which have accrued prior to the date of such notice.  Thereafter, the
Conversion Price of any Preferred Stock returned or retained by the Holder for
failure to timely convert shall be adjusted to the lesser of (I) the Conversion
Price relating to the voided Notice of Conversion and (II) the lowest VWAP of
the Common Stock during the period beginning on the Conversion Date and ending
on the date such Holder voided the Notice of Conversion, subject to further
adjustment as provided in this Certificate of Designations.


vii.         Pro Rata Conversion; Disputes.  In the event the Corporation
receives a Notice of Conversion from more than one Holder for the same
Conversion Date and the Corporation can convert some, but not all, of such
Preferred Stock, the Corporation shall convert from each Holder electing to have
Preferred Stock converted at such time a pro rata amount of such Holder’s
Preferred Stock submitted for conversion based on the number of Preferred Stock
submitted for conversion on such date by such Holder relative to the number of
Preferred Stock submitted for conversion on such date.  In the event of a
dispute as to the number of shares of Common Stock issuable to a Holder in
connection with a conversion of Preferred Stock, the Corporation shall issue to
such Holder the number of shares of Common Stock not in dispute and resolve such
dispute in accordance with Section 6(c)(iii).


 
12

--------------------------------------------------------------------------------

 
 
viii.        Obligation Absolute; Partial Liquidated Damages.  The Corporation’s
obligation to issue and deliver the Conversion Shares upon conversion of
Preferred Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by a Holder to enforce the
same, any waiver or consent with respect to any provision hereof, the recovery
of any judgment against any Person or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by such Holder or any other Person of any obligation to the
Corporation or any violation or alleged violation of law by such Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Corporation to such Holder in connection with the
issuance of such Conversion Shares; provided, however, that such delivery shall
not operate as a waiver by the Corporation of any such action that the
Corporation may have against such Holder.  In the event a Holder shall elect to
convert any or all of the Stated Value of its Preferred Stock, the Corporation
may not refuse conversion based on any claim that such Holder or any one
associated or affiliated with such Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and/or enjoining conversion of all or part of the
Preferred Stock of such Holder shall have been sought and obtained, and the
Corporation posts a surety bond for the benefit of such Holder in the amount of
150% of the Stated Value of Preferred Stock which is subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the underlying dispute and the proceeds of which shall be payable to such
Holder to the extent it obtains judgment.  In the absence of such injunction,
the Corporation shall issue Conversion Shares and, if applicable, cash, upon a
properly noticed conversion. If the Corporation fails to deliver to a Holder
such certificate or certificates pursuant to Section 6(c)(i) on the second
Trading Day after the Share Delivery Date applicable to such conversion, the
Corporation shall pay to such Holder, in cash, as liquidated damages and not as
a penalty, for each $5,000 of Stated Value of Preferred Stock being converted,
$50 per Trading Day (increasing to $100 per Trading Day on the third Trading Day
and increasing to $200 per Trading Day on the sixth Trading Day after such
damages begin to accrue) for each Trading Day after such second Trading Day
after the Share Delivery Date until such certificates are delivered or Holder
rescinds such conversion.  Nothing herein shall limit a Holder’s right to pursue
actual damages for the Corporation’s failure to deliver Conversion Shares within
the period specified herein and such Holder shall have the right to pursue all
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.  The
exercise of any such rights shall not prohibit a Holder from seeking to enforce
damages pursuant to any other Section hereof or under applicable law.


 
13

--------------------------------------------------------------------------------

 


ix.          Reservation of Shares Issuable Upon Conversion. The Corporation
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of the Preferred Stock, as herein provided, free from preemptive
rights or any other actual contingent purchase rights of Persons other than the
Holder (and the other holders of the Preferred Stock), not less than such
aggregate number of shares of the Common Stock as shall (subject to the terms
and conditions set forth in the Purchase Agreement) be issuable (taking into
account the adjustments and restrictions of Section 7) upon the conversion of
the then outstanding shares of Preferred Stock (the “Required Amount”).  The
Corporation covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
nonassessable and, if the Conversion Shares Registration Statement is then
effective under the Securities Act, shall be registered for public resale in
accordance with such Conversion Shares Registration Statement (subject to such
Holder’s compliance with its obligations under the Registration Rights
Agreement).  If at any time while any of the Preferred Stock remains outstanding
the Corporation does not have a sufficient number of authorized and unissued
shares of Common Stock to satisfy its obligation to have available for issuance
upon conversion of the Preferred Stock at least a number of shares of Common
Stock equal to the Required Amount (an “Authorized Share Failure”), then the
Corporation shall as promptly as practicable take all action necessary to
increase the Corporation’s authorized Common Stock to an amount sufficient to
allow the Corporation to have available the Required Amount for the Preferred
Stock then outstanding.


x.           Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of the Preferred
Stock.   As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such conversion, the Corporation shall at its
election, either (A) pay a cash adjustment in respect of such final fraction in
an amount equal to such fraction multiplied by the greater of (x) the Closing
Price as of the Conversion Date and (y) the Conversion Price or (B) round up to
the next whole share.


xi.           Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of this Preferred Stock shall be made without charge
to any Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holders of such shares of
Preferred Stock and the Corporation shall not be required to issue or deliver
such certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.


 
14

--------------------------------------------------------------------------------

 


d)           Beneficial Ownership Limitation.  The Corporation shall not effect
any conversion of the Preferred Stock, and a Holder shall not have the right to
convert any portion of the Preferred Stock, to the extent that, after giving
effect to the conversion set forth on the applicable Notice of Conversion, such
Holder (together with such Holder’s Affiliates, and any Persons acting as a
group together with such Holder or any of such Holder’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  Likewise, the Corporation shall not give effect to any voting rights of
the Preferred Stock, and any Holder shall not have the right to exercise voting
rights with respect to any Preferred Stock pursuant hereto, to the extent that
giving effect to such voting rights would cause such Holder (together with its
affiliates) to be deemed to beneficially own in excess of the Beneficial
Ownership Limitation of the number of shares of Common Stock outstanding
immediately after giving effect to such exercise of voting rights.  For purposes
of the foregoing, the number of shares of Common Stock beneficially owned by
such Holder and its Affiliates shall include the number of shares of Common
Stock issuable upon conversion of the Preferred Stock with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which are issuable upon (i) conversion of the remaining, unconverted
Stated Value of Preferred Stock beneficially owned by such Holder or any of its
Affiliates and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Corporation  subject to a limitation on
conversion or exercise analogous to the limitation contained herein (including,
without limitation, the Preferred Stock or the Warrants) beneficially owned by
such Holder or any of its Affiliates.  Except as set forth in the preceding
sentence, for purposes of this Section 6(d), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  To the extent that the limitation
contained in this Section 6(d) applies, the determination of whether the
Preferred Stock is convertible (in relation to other securities owned by such
Holder together with any Affiliates) and of how many shares of Preferred Stock
are convertible shall be in the sole discretion of such Holder, and the
submission of a Notice of Conversion shall be deemed to be such Holder’s
determination of whether the shares of Preferred Stock may be converted (in
relation to other securities owned by such Holder together with any Affiliates)
and how many shares of the Preferred Stock are convertible, in each case subject
to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, each Holder will be deemed to represent to the Corporation each
time it delivers a Notice of Conversion that such Notice of Conversion has not
violated the restrictions set forth in this paragraph and the Corporation shall
have no obligation to verify or confirm the accuracy of such determination.  In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  For purposes of this Section 6(d), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as stated in the most recent
of the following: (i) the Corporation’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Corporation or (iii) a more recent written notice by the
Corporation or the Transfer Agent setting forth the number of shares of Common
Stock outstanding.  Upon the written or oral request of a Holder, the
Corporation shall within two Trading Days confirm orally and in writing to such
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Corporation, including
the Preferred Stock, by such Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of Preferred Stock held by the applicable
Holder.  A Holder, upon not less than 61 days’ prior notice to the Corporation,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 6(d) applicable to its Preferred Stock provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Preferred Stock held by the
Holder and the provisions of this Section 6(d) shall continue to apply.  Any
such increase or decrease will not be effective until the 61st day after such
notice is delivered to the Corporation and shall only apply to such Holder and
no other Holder.  The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 6(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of Preferred Stock.


 
15

--------------------------------------------------------------------------------

 


Section 7.       Certain Adjustments.


a)           Stock Dividends and Stock Splits.  If the Corporation, at any time
while this Preferred Stock is outstanding: (i) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of, or payment of a dividend on, this Preferred
Stock), (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues, in the event of a reclassification of shares of the Common Stock, any
shares of capital stock of the Corporation, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Corporation) outstanding
immediately before such event, and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event.  Any
adjustment made pursuant to this Section 7(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.


b)           Participation Rights in Connection with Adjustments below Par
Value.  Notwithstanding anything herein to the contrary, to the extent any
adjustment related to any dividend, distribution of rights to purchase
securities or other distribution in accordance with this Section 7 would result
in the Conversion Price being reduced below $0.001, in lieu of such adjustment,
the Holders shall, as holders of Preferred Stock, be entitled to receive such
dividends paid and rights or other distributions made to the holders of Common
Stock to the same extent as if such Holders had converted the Preferred Stock
into Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such Common Stock on the record date for such dividends
and distributions.  Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.


 
16

--------------------------------------------------------------------------------

 


c)           Subsequent Rights Offerings.  If the Corporation, at any time while
this Preferred Stock is outstanding, shall issue rights, options or warrants to
all holders of Common Stock (and not to the Holders) entitling them to subscribe
for or purchase shares of Common Stock at a price per share that is lower than
the VWAP on the record date referenced below, then the Conversion Price shall be
multiplied by a fraction of which the denominator shall be the number of shares
of the Common Stock outstanding on the date of issuance of such rights, options
or warrants plus the number of additional shares of Common Stock offered for
subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights,
options or warrants plus the number of shares which the aggregate offering price
of the total number of shares so offered (assuming delivery to the Corporation
in full of all consideration payable upon exercise of such rights, options or
warrants) would purchase at such VWAP.  Such adjustment shall be made whenever
such rights, options or warrants are issued, and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such rights, options or warrants.


d)           Pro Rata Distributions. If the Corporation, at any time while this
Preferred Stock is outstanding, distributes to all holders of Common Stock (and
not to the Holders) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any
security), then in each such case the Conversion Price shall be adjusted by
multiplying such Conversion Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the VWAP determined as of the
record date mentioned above, and of which the numerator shall be such VWAP on
such record date less the then fair market value at such record date of the
portion of such assets or evidence of indebtedness or rights or warrants so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors of the Corporation in good faith.  In
either case the adjustments shall be described in a statement delivered to the
Holders describing the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.


 
17

--------------------------------------------------------------------------------

 


e)           Fundamental Transaction.  If, at any time while this Preferred
Stock is outstanding, (i) the Corporation, directly or indirectly, in one or
more related transactions effects any merger or consolidation of the Corporation
with or into another Person, (ii) the Corporation, directly or indirectly,
effects any sale, lease, license, assignment, transfer, conveyance or other
disposition of all or substantially all of its assets in one or a series of
related transactions, (iii) any, direct or indirect, purchase offer, tender
offer or exchange offer (whether by the Corporation or another Person) is
completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Corporation, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, (v) the Corporation, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent conversion of this
Preferred Stock, the Holder shall have the right to receive, for each Conversion
Share that would have been issuable upon such conversion immediately prior to
the occurrence of such Fundamental Transaction (without regard to any limitation
in Section 6(d) on the conversion of this Preferred Stock), the number of shares
of Common Stock of the successor or acquiring corporation or of the Corporation,
if it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Preferred Stock is convertible immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 6(d) on the conversion of this
Preferred Stock).  For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the
Corporation shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Preferred
Stock following such Fundamental Transaction.  To the extent necessary to
effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall file a new Certificate of
Designation with the same terms and conditions and issue to the Holders new
preferred stock consistent with the foregoing provisions and evidencing the
Holders’ right to convert such preferred stock into Alternate
Consideration.  The Corporation shall cause any successor entity in a
Fundamental Transaction in which the Corporation is not the survivor (the
“Successor Entity”) to assume in writing all of the obligations of the
Corporation under this Certificate of Designation and the other Transaction
Documents (as defined in the Purchase Agreement) in accordance with the
provisions of this Section 7(e) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Preferred Stock, deliver to the Holder in
exchange for this Preferred Stock a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Preferred Stock which is convertible for a corresponding number of shares of
capital stock of such Successor Entity (or its parent entity) equivalent to the
shares of Common Stock acquirable and receivable upon conversion of this
Preferred Stock (without regard to any limitations on the conversion of this
Preferred Stock) prior to such Fundamental Transaction, and with a conversion
price which applies the conversion price hereunder to such shares of capital
stock (but taking into account the relative value of the shares of Common Stock
pursuant to such Fundamental Transaction and the value of such shares of capital
stock, such number of shares of capital stock and such conversion price being
for the purpose of protecting the economic value of this Preferred Stock
immediately prior to the consummation of such Fundamental Transaction), and
which is reasonably satisfactory in form and substance to the Holder. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Certificate of Designation and
the other Transaction Documents referring to the “Corporation” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Corporation and shall assume all of the obligations of the Corporation under
this Certificate of Designation and the other Transaction Documents with the
same effect as if such Successor Entity had been named as the Corporation
herein.


 
18

--------------------------------------------------------------------------------

 
 
f)           Calculations.  All calculations under this Section 7 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 7, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.


g)          Notice to the Holders.


i.           Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly deliver to each Holder a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.


ii.           Notice to Allow Conversion by Holder.  If (A) the Corporation
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Corporation shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock, (C) the Corporation shall
authorize the granting to all holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of the Corporation shall be
required in connection with any reclassification of the Common Stock, any
consolidation or merger to which the Corporation is a party, any sale or
transfer of all or substantially all of the assets of the Corporation, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (E) the Corporation shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Corporation, then, in each case, the Corporation shall cause to be filed
at each office or agency maintained for the purpose of conversion of this
Preferred Stock, and shall cause to be delivered to each Holder at its last
address as it shall appear upon the stock books of the Corporation, at least
twenty (20) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange, provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice.  The Corporation will
also give written notice to each Holder at least twenty (20) calendar days prior
to the date on which any Fundamental Transaction or Liquidation will take
place.  To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Corporation or any of
the Subsidiaries, the Corporation shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.  The Holder shall remain
entitled to convert the Conversion Amount of this Preferred Stock (or any part
hereof) during the 20-day period commencing on the date of such notice through
the effective date of the event triggering such notice except as may otherwise
be expressly set forth herein.



 
19

--------------------------------------------------------------------------------

 


Section 8.          Redemption Upon Certain Events.  Upon the occurrence of a
Change of Control Transaction or a Bankruptcy Event, each Holder shall (in
addition to all other rights it may have hereunder or under applicable law) have
the right, exercisable at the sole option of such Holder, to require the
Corporation to redeem all of the Preferred Stock then held by such Holder for a
redemption price, in cash, equal to the aggregate Stated Value of the then
outstanding shares of Preferred Stock.  If the Corporation fails to pay in full
the amount hereunder on the date such amount is due in accordance with this
Section, the Corporation will pay interest thereon at a rate equal to the lesser
of 18% per annum or the maximum rate permitted by applicable law, accruing daily
from such date until the amount, plus all such interest thereon, is paid in
full.
 
Section 9.          Negative Covenants.  As long as any shares of Preferred
Stock are outstanding, unless the holders of at least 100% in Stated Value of
the then outstanding shares of Preferred Stock shall have otherwise given prior
written consent, the Corporation shall not, and shall not permit any of
the Subsidiaries to, directly or indirectly:


a)           amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;


b)           repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock, Common
Stock Equivalents or Junior Securities, other than as to (i) the Conversion
Shares or Warrant Shares as permitted or required under the Transaction
Documents and (ii) repurchases of Common Stock or Common Stock Equivalents of
departing officers and directors of the Corporation, provided that such
repurchases shall not exceed an aggregate of $100,000 for all officers and
directors for so long as the Preferred Stock is outstanding;


c)           pay cash dividends or distributions on Junior Securities of the
Corporation;


 
20

--------------------------------------------------------------------------------

 
 
d)           issue any shares of Common Stock (other than with respect to Common
Stock Equivalents outstanding as of the date hereof or Common Stock Equivalents
issued pursuant to an Approved Stock Plan) at any time an Authorized Share
Failure has occurred or is continuing;


e)           enter into any transaction with any Affiliate of the Corporation
which would be required to be disclosed in any public filing with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the
Corporation (even if less than a quorum otherwise required for board approval);
or


f)           enter into any agreement with respect to any of the foregoing.


Section 10.        Miscellaneous.


a)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holders hereunder including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Corporation, at 21 West 39th Street, Suite 2A, New York, NY
10018, Attention: Zhiguo Fu, facsimile number 212-391-2751, or such other
facsimile number or address as the Corporation may specify for such purposes by
notice to the Holders delivered in accordance with this Section 10, with a copy
sent by facsimile or overnight courier service to:  Robert Brantl, Esq., 52
Mulligan Lane, Irvington, NY 10533, facsimile:  914-693-1807.  Any and all
notices or other communications or deliveries to be provided by the Corporation
hereunder shall be in writing and delivered personally, by facsimile, or sent by
a nationally recognized overnight courier service addressed to each Holder at
the facsimile number or address of such Holder appearing on the books of the
Corporation, or if no such facsimile number or address appears on the books of
the Corporation, at the principal place of business of such Holder, as set forth
in the Purchase Agreement.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section prior to 5:30 p.m. (New York City
time) on any date, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (iii) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.


 
21

--------------------------------------------------------------------------------

 
 
b)           Absolute Obligation. Except as expressly provided herein, no
provision of this Certificate of Designation shall alter or impair the
obligation of the Corporation, which is absolute and unconditional, to pay
liquidated damages, and accrued interest, as applicable, on the shares of
Preferred Stock at the time, place, and rate, and in the coin or currency,
herein prescribed.


c)           Lost or Mutilated Preferred Stock Certificate.  If a Holder’s
Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Preferred Stock so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.


d)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Certificate of Designation
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Delaware, without regard to the principles of conflict of
laws thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Certificate of Designation and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Certificate of Designation or the transactions contemplated hereby.  If any
party shall commence an action or proceeding to enforce any provisions of this
Certificate of Designation, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.


 
22

--------------------------------------------------------------------------------

 
 
e)           Waiver.  Any waiver by the Corporation or a Holder of a breach of
any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders.  The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion.  Any
waiver by the Corporation or a Holder must be in writing.



f)           Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.



g)           Status of Converted or Redeemed Preferred Stock.  Shares of
Preferred Stock may only be issued pursuant to the Purchase Agreement.  If any
shares of Preferred Stock shall be converted, redeemed or reacquired by the
Corporation, such shares shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Series F 0%
Convertible Preferred Stock.


h)            Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Certificate of Designations
shall be cumulative and in addition to all other remedies available under this
Certificate of Designations, at law or in equity (including a decree of specific
performance and/or other injunctive relief).  No remedy contained herein shall
be deemed a waiver of compliance with the provisions giving rise to such
remedy.  Nothing herein shall limit a Holder’s right to pursue actual damages
for any failure by the Corporation to comply with the terms of this Certificate
of Designations.  The Corporation covenants to each Holder that there shall be
no characterization concerning this instrument other than as expressly provided
herein.  Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Corporation (or the
performance thereof).  The Corporation acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holders and that the
remedy at law for any such breach may be inadequate.  The Corporation therefore
agrees that, in the event of any such breach or threatened breach, the Holders
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.


 
23

--------------------------------------------------------------------------------

 
 
i)           Transfer of Preferred Stock.  A Holder may assign some or all of
the Preferred Stock and the accompanying rights hereunder held by such Holder
without the consent of the Corporation; provided that such assignment is in
compliance with applicable securities laws.


j)           Preferred Stock Register.  The Corporation shall maintain at its
principal executive offices (or such other office or agency of the Corporation
as it may designate by notice to the Holders), a register for the Preferred
Stock, in which the Corporation shall record the name and address of the persons
in whose name the Preferred Stock have been issued, as well as the name and
address of each transferee.  The Corporation may treat the person in whose name
any Preferred Stock is registered on the register as the owner and holder
thereof for all purposes, notwithstanding any notice to the contrary, but in all
events recognizing any properly made transfers.


k)           Disclosure. Upon receipt or delivery by the Corporation of any
notice in accordance with the terms of this Certificate of Designations, unless
the Corporation has in good faith determined that the matters relating to such
notice do not constitute material, nonpublic information relating to the
Corporation or its Subsidiaries, the Corporation shall within one (1) Business
Day after any such receipt or delivery publicly disclose such material,
nonpublic information on a Current Report on Form 8-K or otherwise.  In the
event that the Corporation believes that a notice contains material, nonpublic
information relating to the Corporation or its Subsidiaries, the Corporation so
shall indicate to the Holders contemporaneously with delivery of such notice,
and in the absence of any such indication, the Holders shall be allowed to
presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Corporation or its Subsidiaries.




*********************
 


 
24

--------------------------------------------------------------------------------

 


RESOLVED, FURTHER, that the Chairman, the president or any vice-president,   and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations in accordance with the foregoing
resolution and the provisions of Delaware law.


        IN WITNESS WHEREOF, the undersigned have executed this Certificate this
___ day of May 2009.


     __________________________________________
     Name:
     Title:
 
     __________________________________________
     Name:
     Title:
 

 
 

 


 
25

--------------------------------------------------------------------------------

 
 
ANNEX A


NOTICE OF CONVERSION


(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)


The undersigned hereby elects to convert the number of shares of Series F 0%
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of Advanced Battery Technologies,
Inc., a Delaware corporation (the “Corporation”), according to the conditions
hereof, as of the date written below. If shares of Common Stock are to be issued
in the name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Purchase Agreement. No fee will be charged to the Holders for any
conversion, except for any such transfer taxes.


Conversion calculations:


Date to Effect Conversion: _____________________________________________
 
Number of shares of Preferred Stock owned prior to Conversion: ________________
 
Number of shares of Preferred Stock to be Converted: ________________________
 
Stated Value of shares of Preferred Stock to be Converted: _____________________
 
Number of shares of Common Stock to be Issued: ___________________________
 
Applicable Conversion Price:___________________________________________
 
Number of shares of Preferred Stock subsequent to Conversion: ________________
 





Address for Delivery: ______________________
or
DWAC Instructions:
Broker no: _________
Account no: ___________
 
 
[HOLDER]
 
By:___________________________________
     Name:
     Title:

 
 
 
26

--------------------------------------------------------------------------------

 


EXHIBIT B


REGISTRATION RIGHTS AGREEMENT
 


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 12, 2009, between Advanced Battery Technologies, Inc., a Delaware
corporation (the “Company”), and each of the several purchasers signatory hereto
(each such purchaser, a “Purchaser” and, collectively, the “Purchasers”).


               This Agreement is made pursuant to the Securities Purchase
Agreement, dated as of the date hereof, between the Company and each Purchaser
(the “Purchase Agreement”).


               The Company and each Purchaser hereby agrees as follows:


        1.     Definitions.


               Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:


“Advice” shall have the meaning set forth in Section 6(d).


“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, the 90th calendar day following the date hereof
(or, in the event of a “full review” by the Commission, the 120th calendar day
following the date hereof) and with respect to any additional Registration
Statements which may be required pursuant to Section 3(c), the 90th calendar day
following the date on which an additional Registration Statement is required to
be filed hereunder; provided, however, that in the event the Company is notified
by the Commission that one or more of the above Registration Statements will not
be reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the later of (a)
June 25, 2009 and (b) the fifth Trading Day following the date on which the
Company is so notified if such date precedes the dates otherwise required above.


“Effectiveness Period” shall have the meaning set forth in Section 2(a).


“Event” shall have the meaning set forth in Section 2(b).


“Event Date” shall have the meaning set forth in Section 2(b).


“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, the 20th calendar day following the date hereof and, with respect to
any additional Registration Statements which may be required pursuant to Section
3(c), (i) the later of (a) the date sixty (60) days after the date substantially
all of the Registrable Securities registered under the immediately preceding
Registration Statement are sold and (b) the date six (6) months from the date
the immediately preceding Registration Statement is declared effective by the
Commission or (ii) any earlier date on which the Company is permitted by SEC
Guidance to file such additional Registration Statement related to the
Registrable Securities.


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


“Indemnified Party” shall have the meaning set forth in Section 5(c).


“Indemnifying Party” shall have the meaning set forth in Section 5(c).


“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.


 
1

--------------------------------------------------------------------------------

 
 
“Initial Shares” means a number of Registrable Securities equal to the lesser of
(a) the total number of Registrable Securities and (b) one-third of the number
of issued and outstanding shares of Common Stock that are held by non-Affiliates
of the Company on the day immediately prior to the filing date of the Initial
Registration Statement.


“Losses” shall have the meaning set forth in Section 5(a).


“Plan of Distribution” shall have the meaning set forth in Section 2(a).


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


“Registrable Securities” means, as of any date of determination, (a) all of the
shares of Common Stock then issuable upon conversion in full of the Preferred
Stock (assuming on such date the shares of Preferred Stock are converted in full
without regard to any conversion limitations therein), (b) all Warrant Shares
then issuable upon exercise of the Warrants (assuming on such date the Warrants
are exercised in full without regard to any exercise limitations therein), (c)
any additional shares of Common Stock issuable in connection with any
anti-dilution provisions in the Preferred Stock or the Warrants (in each case,
without giving effect to any limitations on conversion set forth in the
Certificate of Designation or limitations on exercise set forth in the Warrants)
and (d) any securities issued or then issuable upon any stock split, dividend or
other distribution,  recapitalization or similar event with respect to the
foregoing; provided, however, that any such Registrable Securities shall cease
to be Registrable Securities (and the Company shall not be required to maintain
the effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (a) a Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the Commission
under the Securities Act and such Registrable Securities have been disposed of
by the Holder in accordance with such effective Registration Statement, (b) such
Registrable Securities have been previously sold in accordance with Rule 144, or
(c) such securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144 as set
forth in a written opinion letter to such effect, addressed, delivered and
acceptable to the Transfer Agent and the affected Holders (assuming that such
securities and any securities issuable upon exercise, conversion or exchange of
which, or as a dividend upon which, such securities were issued or are issuable,
were at no time held by any Affiliate of the Company, and all Warrants are
exercised by “cashless exercise” as provided in Section 2(c) of each of the
Warrants), as reasonably determined by the Company, upon the advice of counsel
to the Company.


“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 3(c), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.


 “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
3(a).


“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.


 
2

--------------------------------------------------------------------------------

 
 
        2.     Shelf Registration.


(a)           On or prior to each Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all or
such maximum portion of the Registrable Securities as permitted by SEC Guidance
(provided that, the Company shall use diligent efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, the Manual of
Publicly Available Telephone Interpretations D.29) that are not then registered
on an effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415.  Each Registration Statement filed
hereunder shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance herewith) and
shall contain (unless otherwise directed by at least an 85% majority in interest
of the Holders) substantially the “Plan of Distribution” attached hereto as
Annex A.  Subject to the terms of this Agreement, the Company shall use its best
efforts to cause a Registration Statement filed hereunder to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event prior to the applicable Effectiveness Date, and shall
use its best efforts to keep such Registration Statement continuously effective
under the Securities Act until all Registrable Securities covered by such
Registration Statement (i) have been sold, thereunder or pursuant to Rule 144,
or (ii) (A) may be sold without volume or manner-of-sale restrictions pursuant
to Rule 144 and (B) may be sold without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144, as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Transfer Agent and the affected
Holders (the “Effectiveness Period”).  The Company shall telephonically request
effectiveness of a Registration Statement as of 5:00 p.m. New York City time on
a Trading Day.   The Company shall immediately notify the Holders via facsimile
or by e-mail of the effectiveness of a Registration Statement on the same
Trading Day that the Company telephonically confirms effectiveness with the
Commission, which shall be the date requested for effectiveness of such
Registration Statement.  The Company shall, by 9:30 a.m. New York City time on
the Trading Day after the effective date of such Registration Statement, file a
final Prospectus with the Commission as required by Rule 424.  Failure to so
notify the Holder within one (1) Trading Day of such notification of
effectiveness or failure to file a final Prospectus as foresaid shall be deemed
an Event under Section 2(b).  Notwithstanding any other provision of this
Agreement and subject to the payment of liquidated damages pursuant to Section
2(b), if any SEC Guidance sets forth a limitation on the number of Registrable
Securities permitted to be registered on a particular Registration Statement
(and notwithstanding that the Company used diligent efforts to advocate with the
Commission for the registration of all or a greater portion of Registrable
Securities), unless otherwise directed in writing by a Holder as to its
Registrable Securities, the number of Registrable Securities to be registered on
such Registration Statement will first be reduced by Registrable Securities
represented by Warrant Shares (applied, in the case that some Warrant Shares may
be registered, to the Holders on a pro rata basis based on the total number of
unregistered Warrant Shares held by such Holders), and second by Registrable
Securities represented by Conversion Shares (applied, in the case that some
Conversion Shares may be registered, to the Holders on a pro rata basis based on
the total number of unregistered Conversion Shares held by such Holders). In the
event of a cutback hereunder, the Company shall give the Holder at least five
(5) Trading Days prior written notice along with the calculations as to such
Holder’s allotment.


 
3

--------------------------------------------------------------------------------

 
 
(b)           If: (i) the Initial Registration Statement is not filed on or
prior to its Filing Date (if the Company files the Initial Registration
Statement without affording the Holders the opportunity to review and comment on
the same as required by Section 3(a) herein, the Company shall be deemed to have
not satisfied this clause (i)), or (ii) the Company fails to file with the
Commission a request for acceleration of a Registration Statement in accordance
with Rule 461 promulgated by the Commission pursuant to the Securities Act,
within the later of (A) June 25, 2009 and (B) five Trading Days of the date that
the Company is notified (orally or in writing, whichever is earlier) by the
Commission that such Registration Statement will not be “reviewed” or will not
be subject to further review, or (iii) prior to the effective date of a
Registration Statement, the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the Commission in respect of
such Registration Statement within ten (10) calendar days after the receipt of
comments by or notice from the Commission that such amendment is required in
order for such Registration Statement to be declared effective, or (iv) as to,
in the aggregate among all Holders on a pro-rata basis based on their purchase
of the Securities pursuant to the Purchase Agreement, a Registration Statement
registering for resale all of the Initial Shares is not declared effective by
the Commission by the Effectiveness Date of the Initial Registration Statement,
or (v) after the effective date of a Registration Statement, such Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities included in such Registration Statement, or the Holders
are otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities (including, without limitation, because of the suspension
of trading or any other limitation imposed by a Trading Market, a failure to
keep such Registration Statement effective, a failure to disclose such
information as is necessary for sales to be made pursuant to such Registration
Statement, a failure to register a sufficient number of shares of Common Stock
or a failure to maintain the listing of the Common Stock), for more than ten
(10) consecutive calendar days or more than an aggregate of fifteen (15)
calendar days (which need not be consecutive calendar days) during any 12-month
period, or (vi) the Company shall fail for any reason to satisfy the current
public information requirement under Rule 144 as to the applicable Registrable
Securities (any such failure or breach being referred to as an “Event”, and for
purposes of clauses (i), (iv), and (vi), the date on which such Event occurs,
and for purpose of clause (ii) the date on which such five (5) Trading Day
period is exceeded or June 25, 2009, as applicable, and for purpose of clause
(iii) the date which such ten (10) calendar day period is exceeded, and for
purpose of clause (v) the date on which such ten (10) or fifteen (15) calendar
day period, as applicable, is exceeded being referred to as “Event Date”), then,
in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to
2.0% of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement for any unregistered Registrable Securities then held by such
Holder.  The parties agree that the maximum aggregate liquidated damages payable
to a Holder under this Agreement shall be 6.0% of the aggregate Subscription
Amount paid by such Holder pursuant to the Purchase Agreement.  If the Company
fails to pay any partial liquidated damages pursuant to this Section in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 18% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Holder, accruing daily from the date such
partial liquidated damages are due until such amounts, plus all such interest
thereon, are paid in full. The partial liquidated damages pursuant to the terms
hereof shall apply on a daily pro rata basis for any portion of a month prior to
the cure of an Event.


3.             Registration Procedures.


               In connection with the Company’s registration obligations
hereunder, the Company shall:


(a)           Not less than five (5) Trading Days prior to the filing of each
Registration Statement and not less than two (2) Trading Days prior to the
filing of any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to each Holder copies of
all such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Holders, and (ii) cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act. The
Company shall not file a Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in good faith, provided that, the
Company is notified of such objection in writing no later than five (5) Trading
Days after the Holders have been so furnished copies of a Registration Statement
or two (2) Trading Days after the Holders have been so furnished copies of any
related Prospectus or amendments or supplements thereto. Each Holder agrees to
furnish to the Company a completed questionnaire in the form attached to this
Agreement as Annex B (a “Selling Stockholder Questionnaire”) on a date that is
not less than two (2) Trading Days prior to the Filing Date or by the end of the
fourth (4th) Trading Day following the date on which such Holder receives draft
materials in accordance with this Section.


 
4

--------------------------------------------------------------------------------

 
 
(b)           (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to a Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep a
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities, (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and, as so supplemented or amended, to
be filed pursuant to Rule 424, (iii) respond as promptly as reasonably possible
to any comments received from the Commission with respect to a Registration
Statement or any amendment thereto and provide as promptly as reasonably
possible to the Holders true and complete copies of all correspondence from and
to the Commission relating to a Registration Statement (provided that, the
Company shall excise any information contained therein which would constitute
material non-public information as to any Holder which has not executed a
confidentiality agreement with respect thereto with the Company), and (iv)
comply in all material respects with the applicable provisions of the Securities
Act and the Exchange Act with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the applicable period in
accordance (subject to the terms of this Agreement) with the intended methods of
disposition by the Holders thereof set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.


(c)           If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the applicable Filing Date, an
additional Registration Statement covering the resale by the Holders of not less
than the number of such Registrable Securities.


(d)           Notify the Holders of Registrable Securities to be sold (which
notice shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by
an instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than one (1) Trading Day prior to such filing) and (if requested
by any such Person) confirm such notice in writing no later than one (1) Trading
Day following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement, and (C) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material (provided that in each notice the Company will not disclose the
content of such material, non-public information to the Holders) and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of a Registration Statement or
Prospectus, provided that, any and all of such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; provided, further, that
notwithstanding each Holder’s agreement to keep such information confidential,
each such Holder makes no acknowledgement that any such information is material,
non-public information.


 
5

--------------------------------------------------------------------------------

 
 
(e)           Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.


(f)           Furnish to each Holder, without charge, at least one conformed
copy of each such Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form.


(g)           Subject to the terms of this Agreement, the Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving of any notice pursuant to Section
3(d).


(h)            The Company shall cooperate with any broker-dealer through which
a Holder proposes to resell its Registrable Securities in effecting a filing
with the FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as
requested by any such Holder, and the Company shall pay the filing fee required
by such filing within two (2) Business Days of request therefor.


(i)           Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of all
applicable jurisdictions in the United States, to keep each registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by each
Registration Statement; provided, that, the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.


(j)           If requested by a Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.


(k)           Upon the occurrence of any event contemplated by Section 3(d), as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus.  The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable.  The Company shall be entitled to exercise its right under this
Section 3(k) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of partial liquidated damages otherwise
required pursuant to Section 2(b), for a period not to exceed 60 calendar days
(which need not be consecutive days) in any 12-month period.


 
6

--------------------------------------------------------------------------------

 
 
(l)           Comply with all applicable rules and regulations of the
Commission.


(m)           The Company may require each selling Holder to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and, if required by the Commission, the
natural persons thereof that have voting and dispositive control over the
shares. During any periods that the Company is unable to meet its obligations
hereunder with respect to the registration of the Registrable Securities solely
because any Holder fails to furnish such information within three Trading Days
of the Company’s request, any liquidated damages that are accruing at such time
as to such Holder only shall be tolled and any Event that may otherwise occur
solely because of such delay shall be suspended as to such Holder only, until
such information is delivered to the Company.


(n)           Neither the Company nor any Subsidiary or affiliate thereof shall
identify any Holder as an underwriter in any public disclosure or filing with
the Commission, or any Trading Market and any Holder being deemed an underwriter
by the Commission shall not relieve the Company of any obligations it has under
this Agreement or any other Transaction Document; provided, however, that the
foregoing shall not prohibit the Company from including the disclosure found in
the "Plan of Distribution" section attached hereto as Annex A in the
Registration Statement.


        4.      Registration Expenses. All fees and expenses incident to the
performance of or compliance with, this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the Commission, (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading, (C) in compliance
with applicable state securities or Blue Sky laws reasonably agreed to by the
Company in writing (including, without limitation, fees and disbursements of
counsel for the Company in connection with Blue Sky qualifications or exemptions
of the Registrable Securities) and (D) if not previously paid by the Company in
connection with an Issuer Filing, with respect to any filing that may be
required to be made by any broker through which a Holder intends to make sales
of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so long as the
broker is receiving no more than a customary brokerage commission in connection
with such sale, (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any broker or similar commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.


 
7

--------------------------------------------------------------------------------

 
 
        5.      Indemnification.


(a)           Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Section 3(d)(iii)-(vi), the use by such
Holder of an outdated, defective or otherwise unavailable Prospectus after the
Company has notified such Holder in writing that the Prospectus is outdated,
defective or otherwise unavailable for use by such Holder and prior to the
receipt by such Holder of the Advice contemplated in Section 6(d).  The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding arising from or in connection with the transactions contemplated by
this Agreement of which the Company is aware.


(b)           Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with the prospectus delivery requirements of the Securities
Act or (y) any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in such Registration Statement or such Prospectus or (ii) to the
extent that such information relates to such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement (it
being understood that the Holder has approved Annex A hereto for this purpose),
such Prospectus or in any amendment or supplement thereto or (ii) in the case of
an occurrence of an event of the type specified in Section 3(d)(iii)-(vi), the
use by such Holder of an outdated, defective or otherwise unavailable Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated, defective or otherwise unavailable for use by such Holder and prior to
the receipt by such Holder of the Advice contemplated in Section 6(d).  In no
event shall the liability of any selling Holder under this Section 5(b) be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.


 
8

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that, the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially prejudiced the Indemnifying Party.


               An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless:  (1) the Indemnifying Party has agreed in
writing to pay such fees and expenses, (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding, or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and counsel to
the Indemnified Party shall reasonably believe that a material conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense thereof and the reasonable
fees and expenses of no more than one separate counsel shall be at the expense
of the Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.


               Subject to the terms of this Agreement, all reasonable fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten Trading Days of written notice
thereof to the Indemnifying Party; provided, that, the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is
judicially determined not to be entitled to indemnification hereunder.


(d)           Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.


 
9

--------------------------------------------------------------------------------

 
 
               The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute pursuant to this Section 5(d), in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.


The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


        6.     Miscellaneous.


(a)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this
Agreement.  Each of the Company and each Holder agrees that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall not assert or shall waive the defense that a remedy at law
would be adequate.


(b)           No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements. Neither the Company nor any of its security holders
(other than the Holders in such capacity pursuant hereto) may include securities
of the Company in any Registration Statements other than the Registrable
Securities.  The Company shall not file any other registration statements until
all Registrable Securities are registered pursuant to a Registration Statement
that is declared effective by the Commission, provided that this Section 6(b)
shall not prohibit the Company from filing amendments to registration statements
filed prior to the date of this Agreement, provided that no such amendment shall
increase the amount of securities registered thereunder.


(c)           Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to a Registration
Statement.


(d)           Discontinued Disposition.  By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(d)(iii)
through (vi), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed.  The Company will
use its best efforts to ensure that the use of the Prospectus may be resumed and
shall deliver the Advice to the Holders as promptly as is practicable.  The
Company agrees and acknowledges that any periods during which the Holder is
required to discontinue the disposition of the Registrable Securities hereunder
shall be subject to the provisions of Section 2(b).


(e)           Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 6(e) that are eligible for resale pursuant without
restriction pursuant to Rule 144 promulgated by the Commission pursuant to the
Securities Act and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) or that are the subject of a then effective
Registration Statement.


 
10

--------------------------------------------------------------------------------

 
 
(f)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and all the Holders of the then outstanding Registrable Securities (including,
for this purpose any Registrable Securities issuable upon exercise or conversion
of any Security). If a Registration Statement does not register all of the
Registrable Securities pursuant to a waiver or amendment done in compliance with
the previous sentence, then the number of Registrable Securities to be
registered for each Holder shall be reduced pro rata among all Holders and each
Holder shall have the right to designate which of its Registrable Securities
shall be omitted from such Registration Statement. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of a Holder or some Holders
and that does not directly or indirectly affect the rights of other Holders may
be given by such Holder or Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the first  sentence of this Section 6(f).


(g)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.


(h)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of all of the Holders of the then outstanding Registrable
Securities.  Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under Section 5.7 of the Purchase
Agreement.


(i)           No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.  Neither the Company nor any of its
Subsidiaries has previously entered into any agreement granting any registration
rights with respect to any of its securities to any Person that have not been
satisfied in full.


(j)           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.


(k)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.


(l)           Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.


(m)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.


(n)           Headings. The headings in this Agreement are for convenience only,
do not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.


 
11

--------------------------------------------------------------------------------

 
 
(o)           Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.


********************


 
(Signature Pages Follow)
 
 
 


 
12

--------------------------------------------------------------------------------

 




               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.


ADVANCED BATTERY TECHNOLOGIES, INC.
 
 
By:__________________________________________
     Name:
     Title:
 





[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 




 
13

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE OF HOLDERS TO ABAT RRA]




Name of Holder: __________________________


Signature of Authorized Signatory of Holder: __________________________


Name of Authorized Signatory: _________________________


Title of Authorized Signatory: __________________________






[SIGNATURE PAGES CONTINUE]
 




 
14

--------------------------------------------------------------------------------

 


Annex A


Plan of Distribution


Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock covered hereby on the
[principal Trading Market] or any other stock exchange, market or trading
facility on which the shares are traded or in private transactions.  These sales
may be at fixed prices, at prevailing market prices at the time of the sale, at
varying prices determined at the time of sale, or negotiated prices.  A Selling
Stockholder may use any one or more of the following methods when selling
shares:
 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
·
privately negotiated transactions;

 
 
·
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 
 
·
in transactions through broker-dealers that agree with the Selling Stockholders
to sell a specified number of such shares at a stipulated price per share;

 
 
·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
·
a combination of any such methods of sale; or

 
 
·
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.
 


 
15

--------------------------------------------------------------------------------

 




 
In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions or to return borrowed shares in
connection with such short sales, or loan or pledge the common stock to
broker-dealers that in turn may sell these securities.  The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of shares
offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
The Selling Stockholders will be subject to the prospectus delivery requirements
of the Securities Act including Rule 172 thereunder unless an exemption
therefrom is available.
 
The Selling Stockholders have advised us that there is no underwriter or
coordinating broker acting in connection with the proposed sale of the resale
shares by the Selling Stockholders.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume or manner-of-sale limitations by reason of Rule
144 and without the requirement for the Company to be in compliance with the
current public information under Rule 144 under the Securities Act or any other
rule of similar effect or (ii) all of the shares have been sold pursuant to this
prospectus or Rule 144 under the Securities Act or any other rule of similar
effect.  The resale shares will be sold only through registered or licensed
brokers or dealers if required under applicable state securities laws. In
addition, in certain states, the resale shares of Common Stock covered hereby
may not be sold unless they have been registered or qualified for sale in the
applicable state or an exemption from the registration or qualification
requirement is available and is complied with.
 
 
16

--------------------------------------------------------------------------------

 
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.
 


 
17

--------------------------------------------------------------------------------

 


Annex B
 
ADVANCED BATTERY TECHNOLOGIES, INC.
 
Selling Stockholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Advanced Battery Technologies, Inc., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed.  A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.
 
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 


 
18

--------------------------------------------------------------------------------

 


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Stockholder
           

 


 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:
           

 
 
 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):
           

 
 
2.
Address for Notices to Selling Stockholder:

 

 
 
 
 
 

 
 
 
 
 
 
 
Telephone: 
 

 
Fax:
 

 
Contact Person:
 

 


3.
Broker-Dealer Status:

 
 
(a)
Are you a broker-dealer?

 
Yes   o
 
No   o

 
(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes   o
 
No   o

     
Note:
If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
 
19

--------------------------------------------------------------------------------

 
 
 
(c)
Are you an affiliate of a broker-dealer?

 
Yes   o
 
No   o

     
 
(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes   o
 
No   o

 
Note:
If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

4.
Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.
 
 
(a)
Type and Amount of other securities beneficially owned by the Selling
Stockholder:
                 

 


 
20

--------------------------------------------------------------------------------

 


 5.
Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
State any exceptions here:
           

 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Date:
   
Beneficial Owner:  
                   
By:
         
Name:
         
Title:
 



PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:




 
21

--------------------------------------------------------------------------------

 


EXHIBIT C
 
[FORM OF SERIES [A] [B] [C] WARRANT]
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AND, UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH
EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 


COMMON STOCK PURCHASE WARRANT


ADVANCED BATTERY TECHNOLOGIES, INC.
 
Warrant Shares: _______2
Initial Exercise Date: [________]3 __, 2009



 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _____________ (the “Holder”) is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after the [six month anniversary of the]4 date hereof (the “Initial
Exercise Date”) and on or prior to the close of business on the [_____]5  (the
“Termination Date”) but not thereafter, to subscribe for and purchase from
Advanced Battery Technologies, Inc., a Delaware corporation (the “Company”), up
to ______ shares1 (the “Warrant Shares”) of Common Stock.  The purchase price of
one share of Common Stock under this Warrant shall be equal to the Exercise
Price, as defined in Section 2(b).
 
Section 1.       Definitions.  Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Securities Purchase
Agreement (the “Purchase Agreement”), dated June 12, 2009, among the Company and
the purchasers signatory thereto.
 
Section 2.       Exercise.
 



--------------------------------------------------------------------------------

2 [INSERT IN SERIES A WARRANT] [Insert number that is 45% of the Conversion
Shares issuable to the Holder on the Closing Date]
[INSERT IN SERIES B WARRANT] [the Holder’s pro rata share of 1,750,000]
[INSERT IN SERIES C WARRANT [the Holder’s pro rata share of 437,500] 
3 As to Series A Warrant and Series C, November; As to Series B Warrant, June. 
4 As to Series A Warrant and Series C only. 
5 As to Series A Warrant and Series C, five year anniversary of the Initial
Exercise Date. As to Series B Warrant, the later of (A) the 180 day anniversary
of the Initial Exercise Date and (B) the 30 day anniversary of the later of (y)
the Effective Date and (z) the date the Company receives the Authorized Share
Approval.

 
 
1

--------------------------------------------------------------------------------

 


a)           Exercise of Warrant.  Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Initial Exercise Date and on or before the Termination Date by
delivery to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of a duly executed facsimile copy
of the Notice of Exercise Form annexed hereto; and, within three (3) Trading
Days of the date said Notice of Exercise is delivered to the Company, the
Company shall have received  payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank or, if available, pursuant to the cashless exercise procedure
specified in Section 2(c) below.  Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Notice of Exercise is delivered to
the Company.  Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased.  The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases.  The Company shall
deliver any objection to any Notice of Exercise Form within 1 Business Day of
receipt of such notice.  In the event of any dispute or discrepancy, the records
of the Holder shall be controlling and determinative in the absence of manifest
error. The Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof. [INSERT IN SERIES C WARRANT ONLY]
[NOTWITHSTANDING ANY PROVISION OF THIS WARRANT TO THE CONTRARY, NO MORE THAN THE
MAXIMUM ELIGIBILITY NUMBER OF WARRANT SHARES SHALL BE EXERCISABLE HEREUNDER. As
used herein, "Maximum Eligibility Number" means initially zero and shall be
increased each time the Holder exercises its Series B Warrant issued to the
Holder by the Company pursuant to the Purchase Agreement by an amount equal to
twenty-five percent (25%) of the number of Warrant Shares issued to the Holder
under such Series B Warrant.]
 
b)           Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be $_____6, subject to adjustment hereunder (the
“Exercise Price”).
 
c)           Cashless Exercise.  If at any time after the six (6) month
anniversary of the date this Warrant was issued to the Holder, there is no
effective Registration Statement registering, or no current prospectus available
for, the resale of the Warrant Shares by the Holder, then this Warrant may also
be exercised, in whole or in part, at such time by means of a “cashless
exercise” in which the Holder shall be entitled to receive a certificate for the
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:



 
(A) =
the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;
     
(B) =
the Exercise Price of this Warrant, as adjusted hereunder; and
       
(X) =
the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

--------------------------------------------------------------------------------

6 [INSERT IN SERIES A WARRANT] $4.92
[INSERT IN SERIES B WARRANT] $4.00
[INSERT IN SERIES C WARRANT] $5.68
 
 
2

--------------------------------------------------------------------------------

 


[Notwithstanding anything herein to the contrary and subject to Section 2(e), on
the Termination Date, this Warrant shall be automatically exercised via cashless
exercise pursuant to this Section 2(c).]7


d)          Mechanics of Exercise.
 
i.      Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust
Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if the
Company is then a participant in such system and either (A) there is an
effective Registration Statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) the shares are eligible
for resale by the Holder without volume or manner-of-sale limitations pursuant
to Rule 144, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) Trading Days
after the latest of (A) the delivery to the Company of the Notice of Exercise
Form, (B) surrender of this Warrant (if required), and (C) payment of the
aggregate Exercise Price as set forth above (including by cashless exercise, if
permitted) (such date, the “Warrant Share Delivery Date”).  This Warrant shall
be deemed to have been exercised on the first date on which all of the foregoing
have been delivered to the Company.  The Warrant Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price (or by cashless exercise, if permitted) and all
taxes required to be paid by the Holder, if any, pursuant to Section 2(d)(vi)
prior to the issuance of such shares, having been paid.  If the Company fails
for any reason to deliver to the Holder certificates evidencing the Warrant
Shares subject to a Notice of Exercise by the Warrant Share Delivery Date, the
Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares subject to such exercise (based on
the VWAP of the Common Stock on the date of the applicable Notice of Exercise),
$10 per Trading Day (increasing to $20 per Trading Day on the fifth Trading Day
after such liquidated damages begin to accrue) for each Trading Day after such
Warrant Share Delivery Date until such certificates are delivered or Holder
rescinds such exercise.
 
ii.          Delivery of New Warrants Upon Exercise.  If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
iii.         Rescission Rights.  If the Company fails to cause the Transfer
Agent to transmit to the Holder a certificate or the certificates representing
the Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery
Date, then, the Holder will have the right to rescind such exercise.
 
iv.         Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall , within three (3) Trading Days after the Holder's
request and in the Holder's discretion, either (i) pay cash to the Holder in an
amount equal to the Holder's total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the "Buy-In
Price"), at which point the Company's obligation to deliver such certificate
(and to issue such Warrant Shares or credit such Holder's balance account with
The Depository Trust Company ("DTC")) shall terminate, or (ii) promptly honor
its obligation to deliver to the Holder a certificate or certificates
representing such Warrant Shares or credit such Holder's balance account with
DTC and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the VWAP on the date of exercise.  The Holder shall provide the
Company written notice indicating the amounts payable to the Holder in respect
of the Buy-In and, upon request of the Company, evidence of the amount of such
loss.  Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.
 

--------------------------------------------------------------------------------

7 As to Series A and Series C only.
 
3

--------------------------------------------------------------------------------


 
v.         No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.
 
vi.         Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
vii.         Closing of Books.  The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.


 
4

--------------------------------------------------------------------------------

 
 
e)           Holder’s Exercise Limitations.  The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other  Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its Affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 2(e), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith.   To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.   In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  For purposes of this Section 2(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding.  Upon the written or oral
request of a Holder, the Company shall within two Trading Days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant.  The Holder upon written notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 2(e),
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon exercise of this Warrant
held by the Holder and the provisions of this Section 2(e) shall continue to
apply.  Any such increase will not be effective until the 61st day after such
notice is delivered to the Company.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 2(e) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Warrant.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.    Certain Adjustments.
 
a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
b)           RESERVED.
 
c)           Subsequent Rights Offerings.  If the Company, at any time while the
Warrant is outstanding, shall issue rights, options or warrants to all holders
of Common Stock (and not to the Holders) entitling them to subscribe for or
purchase shares of Common Stock at a price per share less than the VWAP on the
record date mentioned below, then, the Exercise Price shall be multiplied by a
fraction, of which the denominator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such rights, options or warrants
plus the number of additional shares of Common Stock offered for subscription or
purchase, and of which the numerator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such rights, options or warrants
plus the number of shares which the aggregate offering price of the total number
of shares so offered (assuming receipt by the Company in full of all
consideration payable upon exercise of such rights, options or warrants) would
purchase at such VWAP.  Such adjustment shall be made whenever such rights,
options or warrants are issued, and shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
rights, options or warrants.
 
d)           Pro Rata Distributions.  If the Company, at any time while this
Warrant is outstanding, shall distribute to all holders of Common Stock (and not
to the Holders) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock), then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then per share fair market value at such
record date of the portion of such assets or evidence of indebtedness or rights
or warrants so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith.  In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock.  Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.


 
6

--------------------------------------------------------------------------------

 
 
e)           Fundamental Transaction. If, at any time while this Warrant is
outstanding, in one or more related transactions (i) the Company or any of its
Subsidiaries, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company or any of its Subsidiaries
with or into another Person, (ii) the Company, directly or indirectly, effects
any sale, lease, license, assignment, transfer, conveyance or other disposition
of all or substantially all of its assets in one or a series of related
transactions, (iii) any, direct or indirect, purchase offer, tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to sell, tender or exchange their
shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (vi) any "person"
or "group" (as these terms are used for purposes of Sections 13(d) and 14(d) of
the Exchange Act), to become the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Common Stock (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant).  For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  [Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction or a Change of Control Transaction (as defined in the
Certificate of Designation) other than one in which a Successor Entity (as
defined below) that is a publicly traded corporation whose stock is quoted or
listed for trading on an Eligible Market assumes this Warrant such that the
Warrant shall be exercisable for the publicly traded Common Stock of such
Successor Entity, the Company or any Successor Entity  shall, at the Holder’s
option, exercisable at any time concurrently with, or within 30 days after, the
consummation of the Fundamental Transaction or the Change of Control
Transaction, as applicable, purchase this Warrant from the Holder by paying to
the Holder an amount of cash equal to the Black Scholes Value of the remaining
unexercised portion of this Warrant on the date of the consummation of such
Fundamental Transaction or such Change of Control Transaction, as
applicable.  As used herein (w) “Black Scholes Value” means the value of this
Warrant based on the Black and Scholes Option Pricing Model obtained from the
“OV” function on Bloomberg, L.P. (“Bloomberg”) determined as of the day of
consummation of the applicable Fundamental Transaction for pricing purposes and
reflecting (A) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the time between the date of the public announcement of
the applicable Fundamental Transaction and the Termination Date, (B) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg as of the Trading Day immediately following the
public announcement of the applicable Fundamental Transaction, (C) the
underlying price per share used in such calculation shall be the sum of the
price per share being offered in cash, if any, plus the value of any non-cash
consideration, if any, being offered in such Fundamental Transaction and (D) a
remaining option time equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date,
(x) “Successor Entity" means the Person (as defined in the Purchase Agreement)
(or, if so elected by the Holder, the Parent Entity (as defined below)) formed
by, resulting from or surviving any Fundamental Transaction or the Person (or,
if so elected by the Holder, the Parent Entity) with which such Fundamental
Transaction shall have been entered into, (y) "Eligible Market" means the NYSE
Amex, The NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing) and (z) "Parent Entity" of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.]8  The Company shall cause any Successor Entity to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 3(e) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and approved by the Holder (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of the
holder of this Warrant, deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon exercise of this Warrant (without regard to any limitations on
the exercise of this Warrant) prior to such Fundamental Transaction, and with an
exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
exercise price being for the purpose of protecting the economic value of this
Warrant immediately prior to the consummation of such Fundamental Transaction),
and which is reasonably satisfactory in form and substance to the Holder. Upon
the occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Warrant and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein.



--------------------------------------------------------------------------------

8 As to Series A and Series C only.


 
7

--------------------------------------------------------------------------------

 
 
f)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.  Upon each such adjustment of the Exercise Price hereunder, the
number of Warrant Shares shall be adjusted to the number of shares of Common
Stock determined by multiplying the Exercise Price in effect immediately prior
to such adjustment by the number of Warrant Shares acquirable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product
thereof by the Exercise Price resulting from such adjustment. No adjustment
pursuant to this Section 3 will increase the Exercise Price or decrease the
number of Warrant Shares.
 
g)           Notice to Holder.
 
i.      Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment. If the
Company enters into a Variable Rate Transaction, despite the prohibition thereon
in the Purchase Agreement, the Company shall be deemed to have issued Common
Stock or Common Stock Equivalents at the lowest possible conversion or exercise
price at which such securities may be converted or exercised.
 
ii.      Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  To the extent
that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.  The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the event triggering such notice  except as may otherwise be expressly
set forth herein.


 
8

--------------------------------------------------------------------------------

 
 
h)           [INSERT IN SERIES B WARRANT ONLY]  [Optional Exercise.
 
i.      If, at any time after the thirty (30) day anniversary of the date one or
more Registration Statements (as defined in the Registration Rights Agreement),
which have been declared effective by the Commission (such date, the "Effective
Date"), registers all Registrable Securities (as defined in the Registration
Rights Agreement), (i) the Closing Bid Price is greater than $5.00 per share (as
adjusted for any stock splits, stock dividends, recapitalizations, combinations,
reverse stock splits or other similar events during such period) on each Trading
Day during the ten (10) consecutive Trading Days immediately preceding the
Optional Exercise Notice Date (as defined below) and continuing through the
Optional Exercise Date (an "Optional Exercise Measuring Period"), (ii) on each
Trading Day during the Optional Exercise Measuring Period, the trading volume
exceeds 400,000 shares of Common Stock (as adjusted for any stock splits, stock
dividends, recapitalizations, combinations, reverse stock splits or other
similar events during such period) and (iii) there has been no Equity Conditions
Failure (unless the Holder has waived such Equity Conditions Failure), the
Company shall have the right to require the Holder to exercise as of the
Optional Exercise Date all or any portion of this Warrant not exceeding the
amount of the then unexercised number of Warrant Shares (an "Optional Exercise")
at an exercise price equal to the then applicable Exercise Price.  The Company
may exercise its right to require exercise of this Warrant under this Section
3(h) by delivering a written notice thereof by facsimile and overnight courier
to all, but not less than all, of the holders of the outstanding Series B
Warrants and the Company's transfer agent (the "Optional Exercise Notice" and
the date all of the holders received such notice is referred to as the "Optional
Exercise Notice Date") no later than two (2) Trading Days after the applicable
Optional Exercise Measuring Period.  The Optional Exercise Notice delivered
shall be irrevocable and shall state (A) the date on which the Optional Exercise
shall occur (the "Optional Exercise Date") which date shall be at least ten (10)
Trading Days after the Optional Exercise Notice Date, and (B) the aggregate
number of Warrant Shares which the Company has elected to be subject to Optional
Exercise by all of the holders of the outstanding Series B Warrants pursuant to
this Section 3(h) (and analogous provisions under the other outstanding Series B
Warrants) on the Optional Exercise Date.  The Company may not effect more than
one (1) Optional Exercise.  Notwithstanding the foregoing, nothing in this
subsection shall prevent the Holder from exercising this Warrant, in whole or
part, prior to such Optional Exercise Date.
 
ii.      Pro Rata Exercise Requirement.  If the Company elects to cause an
Optional Exercise pursuant to this Section 3(h), then it must simultaneously
take the same action with respect to the other outstanding Series B
Warrants.  If the Company elects to cause an Optional Exercise pursuant to
Section 3(h) (or similar provisions under the outstanding Series B Warrants)
with respect to less than all of the Warrant Shares underlying the Series B
Warrants then outstanding, then the Company shall require exercise of the
Warrant Shares from each of the holders of the outstanding Series B Warrants
equal to the product of (i) the aggregate number of Warrant Shares which the
Company has elected to cause to be exercised pursuant to Section 3(h),
multiplied by (ii) a fraction, the numerator of which is the sum of the
aggregate number of Warrant Shares underlying the Series B Warrants issued to
such holder pursuant to the Securities Purchase Agreement and the denominator of
which is the sum of the aggregate number of Warrant Shares underlying the Series
B Warrants issued to all holders pursuant to the Securities Purchase Agreement
(such fraction with respect to each holder is referred to as its "Exercise
Allocation Percentage", and such amount with respect to each holder is referred
to as its "Pro Rata Exercise Amount").  Notwithstanding the foregoing, in the
event the Company sends an Optional Exercise Notice and the Holder already
exercised any portion of its Warrant prior to the Optional Exercise Date (such
exercised portion with respect to each Holder is referred to as its “Exercised
Portion”), such Exercise Portion shall be applied against such Holder’s Pro Rata
Exercise Amount and the Holder will only be required to exercise the difference,
if any, between such Holder’s Pro Rata Exercise Amount and such Holder’s
Exercised Portion. In the event that the initial holder of any Series B Warrants
shall sell or otherwise transfer any of such holder's outstanding Series B
Warrants, the transferee shall be allocated a pro rata portion of such holder's
Exercise Allocation Percentage and Pro Rata Exercise Amount.


 
9

--------------------------------------------------------------------------------

 
 
iii.           As used herein, (x) "Equity Conditions" means:  (i) on each day
during the period beginning on the later of (i) the Effective Date, and (ii)
three (3) months prior to the Optional Exercise Notice Date and ending on and
including the Optional Exercise Notice Date (the "Equity Conditions Measuring
Period"), either (x) the Registration Statement filed pursuant to the
Registration Rights Agreement shall be effective and shall have been
continuously available since its effectiveness for the resale of all of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement or (y) all shares of Common Stock issuable upon exercise of the
Warrants, and all Conversion Shares (as defined in the Securities Purchase
Agreement) shall be eligible for sale without any restriction or limitation
under Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) and without the need for registration under
any applicable federal or state securities laws; (ii) on each day during the
Equity Conditions Measuring Period, the Common Stock is designated for quotation
on an Eligible Market and shall not have been suspended from trading on such
Eligible Market (other than suspensions of not more than three (3) days and
occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall proceedings for such delisting or
suspension by such Eligible Market have been commenced, threatened or pending
either (A) in writing by such Eligible Market or (B) by falling below the
minimum listing maintenance requirements of such Eligible Market; (iii) on each
day during the Equity Conditions Measuring Period, the Company shall have
delivered Common Stock upon exercise of the Warrants to the Holders on a timely
basis as set forth in Section 2(d) hereof; (iv) any applicable shares of Common
Stock to be issued in connection with the event requiring determination may be
issued in full without violating Section 2(e) hereof or the rules or regulations
of the applicable Eligible Market; (v) during the Equity Conditions Measuring
Period, the Company shall not have failed to timely make any payments within
five (5) Business Days of when such payment is due pursuant to any Transaction
Document (as defined in the Securities Purchase Agreement); (vi) during the
Equity Conditions Measuring Period, there shall not have occurred either the
public announcement of a pending, proposed or intended Fundamental Transaction
which has not been abandoned, terminated or consummated; and (vii) the Company
shall have no knowledge of any fact that would cause (x) the Registration
Statements required pursuant to the Registration Rights Agreement not to be
effective and available for the resale of at least all of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement or
(y) any shares of Common Stock issuable upon exercise of the Warrants, not to be
eligible for sale without any restriction or limitation under Rule 144 and
without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) and any applicable state securities laws; (viii) the Company
otherwise shall have been in compliance with each provision, covenant,
representation or warranty of any Transaction Document (as defined in the
Securities Purchase Agreement), (y) "Equity Conditions Failure" means that
during the period commencing on the first Trading Day of the Equity Conditions
Measuring Period through the Optional Exercise Date, the Equity Conditions have
not been satisfied (or waived in writing by the Holder).]


 
10

--------------------------------------------------------------------------------

 
 
Section 4.    Transfer of Warrant.
 
a)           Transferability.  Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4(d) hereof and to the
provisions of Section 4.1 of the Purchase Agreement, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.  The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.
 
b)           New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Section 4(a), as to any transfer which may
be involved in such division or combination, the Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice. All Warrants issued on
transfers or exchanges shall be dated the Initial Exercise Date and shall be
identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.
 
c)           Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
d)           Transfer Restrictions. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, comply with the
provisions of Section 5.7 of the Purchase Agreement.
 
e)           Representation by the Holder.  The Holder, by the acceptance
hereof, represents and warrants that it is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, except pursuant to sales registered or exempted
under the Securities Act.
 
f)           Residual Obligation.  In the event of any transfer of this Warrant,
the initial Holder hereby guarantees payment of any liability of the Holder that
arises pursuant to Section 3(h) hereof.
 
Section 5.     Miscellaneous.
 
a)           No Rights as Stockholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i).


 
11

--------------------------------------------------------------------------------

 
 
b)           Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
c)           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
d)           Authorized Shares.
 
The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be
listed.  The Company covenants that all Warrant Shares which may be issued upon
the exercise of the purchase rights represented by this Warrant will, upon
exercise of the purchase rights represented by this Warrant and payment for such
Warrant Shares in accordance herewith, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
e)           Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.
 
f)           Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered and the Holder
does not utilize cashless exercise, will have restrictions upon resale imposed
by state and federal securities laws.


 
12

--------------------------------------------------------------------------------

 
 
g)           Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
h)           Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.
 
i)           Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
j)           Remedies.  The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
k)           Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder.  The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.
 
l)           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and Holders
holding Warrants at least equal to 100% of the Warrant Shares issuable upon
exercise of all then outstanding Warrants.
 
m)           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
n)           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 


********************




(Signature Pages Follow)
 
 


 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 



 
ADVANCED BATTERY TECHNOLOGIES, INC.
 
 
By:__________________________________________
     Name:
     Title:
 





 

 
 
14

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


TO:           ADVANCED BATTERY TECHNOLOGIES, INC.


(1)           The undersigned hereby elects to purchase ________ Warrant Shares
of the Company pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
 
(2)           Payment shall take the form of (check applicable box):
 
[  ] in lawful money of the United States; or
 
[ ] [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).
 
(3)           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:
 
_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________


(4)  Accredited Investor.  If the Warrant is not being exercised pursuant to
Subsection 2(c), the undersigned hereby represents it is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity:
_______________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
_______________________________________________________________________________________








 
1

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to
 


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


Dated:  ______________, _______




Holder’s Signature:              ____________________________
 
Holder’s Address:                ____________________________


 ____________________________






Signature Guaranteed:  ___________________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF LEGAL OPINION
 
[List of Purchasers]
Rodman & Renshaw


 
Ladies and Gentlemen:


I have acted as counsel to Advanced Battery Technologies, Inc., a Delaware
corporation (the “Company”), in connection with the execution and delivery by
the Company of the Securities Purchase Agreement, dated as of June 12, 2009 (the
“Agreement”), by and among the Company and the purchasers identified on the
signature pages thereto (the “Purchasers”).  This opinion is given to you
pursuant to Section 2.2(a) of the Agreement.  (Capitalized terms not otherwise
defined herein are defined as set forth in the Agreement.)


I have participated in the preparation and negotiation of the Agreement and the
Exhibits and Schedules thereto, and the other documents referred to therein.  I
also have examined such certificates of public officials, corporate documents
and records and other certificates, opinions, agreements and instruments and
have made such other investigations as I have deemed necessary in connection
with the opinions hereinafter set forth.


As used herein, the limiting phrase “to my knowledge” means that the modified
statement represents my conclusion based on (a) the facts known to me, without
any independent investigation other than review of documents in my possession
and inquiry of my clients, and (b) my understanding of the laws of the State of
New York and State of Delaware, as applicable.


Based on the foregoing and upon such investigation as we have deemed necessary,
I give you my opinion as follows:


1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware. The Company has all requisite power and
authority, and all material governmental licenses, authorizations, consents and
approvals, that are required to own and operate its properties and assets and to
carry on its business as now conducted and as proposed to be conducted (all as
described in the Company’s Annual Report on Form 10-K for its fiscal year ended
December 31, 2008). The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to qualify could have a
Material Adverse Effect on the Company.
 
1

--------------------------------------------------------------------------------


 
2. To my knowledge, each of the following subsidiaries of the Company (the
“Subsidiaries”) is a corporation, duly organized and in good standing under the
laws of its state of organization, as noted: Cashtech Investment Limited, a
British Virgin Islands company, Harbin ZhongQiang Power Tech Ltd.,  a People’s
Republic of China corporation, and Wuxi Angell Autocycle Co., Ltd., a People’s
Republic of China corporation.
 
3. The Company has all requisite power and authority (i) to execute, deliver and
perform the Transaction Documents, (ii) to issue, sell and deliver the Preferred
Stock, the Warrants and the Underlying Shares pursuant to the Transaction
Documents and (iii) to carry out and perform its obligations under, and to
consummate the transactions contemplated by, the Transaction Documents.
 
4. All action on the part of the Company, its directors and its stockholders
necessary for the authorization, execution and delivery by the Company of the
Transaction Documents, the authorization, issuance, sale and delivery of the
Preferred Stock and the Warrants pursuant to the Agreement, the issuance and
delivery of the Underlying Shares and the consummation by the Company of the
transactions contemplated by the Transaction Documents has been duly taken.  The
Transaction Documents have been duly and validly executed and delivered by the
Company and constitute the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with their terms, except that (a)
such enforceability may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors’ rights in general and (b) the
remedies of specific performance and injunctive and other forms of injunctive
relief may be subject to equitable defenses.  The Certificate of Designations
has been properly filed with the Secretary of State of the State of Delaware and
has become effective under the Delaware General Corporation Law.
 
5. After giving effect to the transactions contemplated by the Agreement, and
immediately after the Closing, the authorized capital stock of the Company will
consist of: an aggregate of _________ shares of Common Stock, of which  shares
will be issued and outstanding and _________ shares will be reserved for
issuance upon conversion of issued and outstanding options, warrants and other
derivative securities, __________ shares will be reserved for issuance to
employees, officers and directors under the Company’s [ _ Stock Incentive Plan],
of which __________ shares are subject to currently outstanding incentive stock
option grants and __________ shares are subject to currently outstanding
non-qualified stock option grants, and __________ shares will be reserved for
issuance upon exercise of Warrants, and _____ shares will be reserved for
issuance upon conversion of the shares of Preferred Stock.  All presently issued
and outstanding shares of Common Stock have been duly authorized and validly
issued and are fully paid and nonassessable and, to my knowledge, free of any
liens or charges or any preemptive or similar rights, and have, to my knowledge,
been issued in compliance with applicable securities laws and regulations.  The
Preferred Stock and Warrants which are being issued on the date hereof pursuant
to the Agreement have been duly authorized and validly issued and are fully paid
and nonassessable and, to my knowledge, free of any liens or charges or any
preemptive or similar rights, and have, to my knowledge, been issued in
compliance with applicable securities laws, rules and regulations.  The
Underlying Shares have been duly and validly authorized and reserved for
issuance, and when issued upon the conversion of the Preferred Stock or the
exercise of the Warrants in accordance with the terms therein, will be validly
issued, fully paid and nonassessable, and, to my knowledge,  free of any liens
or charges or any preemptive or similar rights.  Except for rights described in
Schedule 3.1(g) of the Agreement, there are no other options, warrants,
conversion privileges or other rights presently outstanding to purchase or
otherwise acquire from the Company any capital stock or other securities of the
Company, or any other agreements to issue any such securities or rights
contained in the Company’s Certificate of Incorporation or Bylaws or any
agreement, note, lease, mortgage, deed or other instrument to which the Company
is a party or by which the Company is bound or affected that has been publicly
filed (the “Publicly Filed Documents”).  The rights, privileges and preferences
of the Common Stock are as stated in the Company’s Certificate of
Incorporation1.  The rights, preferences and privileges of the Series E 0%
Convertible Preferred Stock are stated in the Certificate of
Designations.  There are no securities or instruments of the Company containing
anti-dilution or similar provisions that will be triggered by the issuance of
the shares of Preferred Sock, the Warrants and the Underlying Shares issued and
issuable pursuant to the Securities Purchase Agreement.
 
2

--------------------------------------------------------------------------------


 
6. The Company meets the eligibility requirements for the use of Form S-3 for
the registration of the Underlying Shares.
 
7. To my knowledge, the Company has filed all reports (the “SEC Reports”)
required to be filed by it under Sections 13(a) and 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  As of their respective
filing dates, the SEC Reports complied in all material respects as to form with
the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder.
 
8. Based in part upon the representations of the Purchasers contained in the
Agreement, the Preferred Stock, the Warrants and the Underlying Shares may be
issued to the Purchasers without registration under the Securities Act of 1933,
as amended.
 
9. The execution, delivery and performance by the Company of, and the compliance
by the Company with the terms of, the Transaction Documents and the issuance,
sale and delivery of the Preferred Stock, the Warrants and the Underlying Shares
pursuant to the Agreement do not (a) conflict with or result in a violation of
any provision of law, rule or regulation applicable to the Company or its
Subsidiaries or of the certificate of incorporation or by-laws or other similar
organizational documents of the Company or its Subsidiaries, (b) conflict with,
result in a breach of or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or result in or permit the
termination or modification of, any agreement, instrument, order, writ, judgment
or decree known to me to which the Company of its Subsidiaries is a party or is
subject or (c) result in the creation or imposition of any lien, claim or
encumbrance on any of the assets or properties of the Company or its
Subsidiaries.
 
3

--------------------------------------------------------------------------------


 
10. To my knowledge, except as set forth in the Disclosure Schedules to the
Agreement, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against the Company or its Subsidiaries, or any of the officers,
directors or employees (in connection with the discharge of their duties as
officers, directors and employees) of the Company or its Subsidiaries, or
affecting any of its properties or assets.
 
11. In connection with the valid execution, delivery and performance by the
Company of the Transaction Documents, or the offer, sale, issuance or delivery
of the Preferred Stock, the Warrants and the Underlying Shares or the
consummation of the transactions contemplated thereby, no consent, license,
permit, waiver, approval or authorization of, or designation, declaration,
registration or filing with, any court, governmental or regulatory authority, or
self-regulatory organization, is required.
 
12. The Company is not, and after the consummation of the transactions
contemplated by the Transaction Documents shall not be and shall not be
controlled by, an Investment Company within the meaning of the Investment
Company Act of 1940, as amended.
 




Very truly yours,

 
 
4

--------------------------------------------------------------------------------